Exhibit 10.1

--------------------------------------------------------------------------------

Execution Version
 
PUBLISHED CUSIP NO. 66522YAE5
 
CREDIT AGREEMENT
 
among
 
NORTHERN ILLINOIS GAS COMPANY,
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
SUNTRUST BANK
as Administrative Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Syndication Agents,
 
and
 
JPMORGAN CHASE BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents
 
Dated as of December 15, 2011
 
SUNTRUST ROBINSON HUMPHREY, INC.
WELLS FARGO SECURITIES, LLC and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Joint Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 
 
 
    TABLE OF CONTENTS
 
 
Page

 
SECTION 1.


DEFINITIONS
 
1.1
Defined Terms 
  1

1.2
Other Definitional Provisions 
21

 
SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS
 
2.1
Revolving Commitments 
22

2.2
Procedure for Revolving Loan Borrowing 
23

2.3
Swingline Commitment 
23

2.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans 
24

2.5
Evidence of Debt 
26

2.6
Facility Fees, etc 
26

2.7
Termination or Reduction of Revolving Commitments 
27

2.8
Optional Prepayments 
27

2.9
Prepayments on Revolving Commitment Reductions 
27

2.10
Conversion and Continuation Options 
28

2.11
Limitations on Eurodollar Tranches 
28

2.12
Interest Rates and Payment Dates 
28

2.13
Computation of Interest and Fees 
29

2.14
Inability to Determine Interest Rate 
29

2.15
Pro Rata Treatment and Payments 
30

2.16
Requirements of Law 
31

2.17
Taxes 
32

2.18
Compensation 
36

2.19
Change of Lending Office 
37

2.20
Illegality 
37

2.21
Replacement of Lenders 
37

2.22
Increase in Revolving Commitments 
38

2.23
Defaulting Lenders 
39

2.24
Extension of Facility Termination Date 
42

 
SECTION 3.
 
REPRESENTATIONS AND WARRANTIES
 
3.1
Financial Condition 
43

3.2
No Change 
44

3.3
Existence; Compliance with Law 
44

3.4
Power; Authorization; Enforceable Obligations 
44

 
 
-i-

--------------------------------------------------------------------------------

 
 
 
    TABLE OF CONTENTS
    (continued)
 
 
Page

 
3.5
No Legal Bar 
44

3.6
Litigation 
45

3.7
No Default 
45

3.8
Ownership of Property; Liens 
45

3.9
Intellectual Property 
45

3.10
Taxes 
45

3.11
Federal Regulations 
45

3.12
ERISA 
46

3.13
Investment Company Act; Other Regulations 
46

3.14
Subsidiaries 
46

3.15
Use of Proceeds 
46

3.16
Environmental Matters 
47

3.17
Full Disclosure 
47

3.18
Solvency 
48

3.19
Status of Loans 
48

3.20
OFAC 
48

3.21
PATRIOT Act 
48

 
SECTION 4.
 
CONDITIONS PRECEDENT
 
4.1
Conditions to Initial Extension of Credit 
48

4.2
Conditions to Each Extension of Credit 
50

 
SECTION 5.
 
AFFIRMATIVE COVENANTS
 
5.1
Financial Statements 
51

5.2
Certificates; Other Information 
51

5.3
Payment of Taxes 
52

5.4
Maintenance of Existence; Compliance 
52

5.5
Maintenance of Property; Insurance 
52

5.6
Inspection of Property; Books and Records; Discussions 
52

5.7
Notices 
53

5.8
Environmental Laws 
53

5.9
OFAC, PATRIOT Act Compliance 
54

 
SECTION 6.


NEGATIVE COVENANTS
 
6.1
Financial Condition Covenant 
54

 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
    TABLE OF CONTENTS
    (continued)
 
 
Page

 
6.2
Liens 
54

6.3
Fundamental Changes 
56

6.4
Disposition of Property 
56

6.5
Restricted Payments 
56

6.6
Intentionally Omitted 
57

6.7
Investments 
57

6.8
Negative Pledge Clauses 
58

6.9
Clauses Restricting Subsidiary Distributions 
58

6.10
Lines of Business and Hedge Activities 
59

 
SECTION 7.
 
EVENTS OF DEFAULT
 
SECTION 8.
 
THE AGENT
 
8.1
Appointment 
62

8.2
Delegation of Duties 
62

8.3
Exculpatory Provisions 
62

8.4
Reliance by Administrative Agent 
63

8.5
Notice of Default 
63

8.6
Non Reliance on Agents and Other Lenders 
63

8.7
Indemnification 
64

8.8
Agent in Its Individual Capacity 
64

8.9
Successor Administrative Agent 
64

8.10
Co-Documentation Agents, Co-Syndication Agents and Joint Arrangers 
65

 
SECTION 9.
 
MISCELLANEOUS
 
9.1
Amendments and Waivers 
65

9.2
Notices 
66

9.3
No Waiver; Cumulative Remedies 
68

9.4
Survival of Representations and Warranties 
68

9.5
Payment of Expenses and Taxes; Indemnity; Damage Waiver 
68

9.6
Successors and Assigns; Participations and Assignments 
70

9.7
Adjustments; Set off 
73

9.8
Counterparts 
74

9.9
Severability 
74

9.10
Integration 
74

9.11
GOVERNING LAW 
75

 
 
-iii-

--------------------------------------------------------------------------------

 
 
 
    TABLE OF CONTENTS
    (continued)
 
 
Page

 
9.12
Submission To Jurisdiction; Waivers 
75

9.13
Acknowledgements 
75

9.14
Confidentiality 
75

9.15
WAIVERS OF JURY TRIAL 
76

9.16
PATRIOT Act Notice 
76

9.17
No Fiduciary Duty 
76

 
 
-iv-

--------------------------------------------------------------------------------

 
 
 
    TABLE OF CONTENTS
    (continued)
 
 
Page

 
Schedules:
 
Schedule 1.1
-
Revolving Commitments

Schedule 3.14
-
Subsidiaries

Schedule 3.16
-
Environmental Matters

Schedule 6.2(i)
-
Existing Liens

Schedule 6.8
-
Agreements Prohibiting or Limiting Liens

 
Exhibits:
 
Exhibit A
-
Form of Compliance Certificate

Exhibit B
-
Form of Closing Certificate

Exhibit C
-
Form of Assignment and Acceptance

Exhibit D-1
-
Form of Dewey LeBoeuf LLP Legal Opinion

Exhibit D-2
-
Form of Latham & Watkins LLP Legal Opinion

Exhibit D-3
-
Form of Rooney Rippie & Ratnaswamy LLP Legal Opinion

Exhibit E-1
-
Form of Revolving Note

Exhibit E-2
-
Form Swingline Note

Exhibit F
-
Form of Joinder Agreement

Exhibit G-1
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3
-
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4
-
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 
 
-v-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT (this “Agreement”), dated as of December 15, 2011, among
NORTHERN ILLINOIS GAS COMPANY, an Illinois corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), SUNTRUST BANK (“SunTrust”), as
administrative agent (in such capacity, the “Administrative Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo Bank”) and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. (“BTMU”), as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), and JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL
ASSOCIATION, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders establish a $700,000,000
revolving credit facility in favor of the Borrower; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Revolving Commitments as defined herein, are
willing severally to establish the requested revolving credit facility in favor
of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:
 
SECTION 1.
DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“3 Year Credit Agreement”: the 3 Year Credit Agreement dated as of April 23,
2010, as amended, among the Borrower, Nicor, the lenders party thereto, and
JPMorgan Chase Bank, N.A., as agent.
 
“364-Day Credit Agreement”: 364-Day Credit Agreement dated as of April 19, 2011,
as amended, among the Borrower, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as agent.
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period plus 1.0%.  For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by SunTrust as its prime
rate in effect at its principal office in Atlanta, Georgia (the Prime Rate not
being intended to be the lowest or best rate of interest charged by SunTrust in
connection with extensions of credit to debtors).  Any change in the ABR due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
 
 
 

--------------------------------------------------------------------------------

 
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Administrative Agent”:  SunTrust as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors and permitted assigns.
 
“Administrative Fee Letter”:  the Fee Letter entered into as of October 12, 2011
among the AGL Resources Inc., AGL Capital Corporation and SunTrust, which has
been assigned by AGL Resources Inc. and AGL Capital Corporation to the Borrower
on the date hereof.
 
“Affiliate”:  as to any Person, any other Person that directly or indirectly is
in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the possession, direct
or indirect, of the power to direct or to cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Group
Member.
 
“Agent Parties”:  as defined in Section 9.2(b).
 
“Agents”:  the collective reference to the Administrative Agent, the
Co-Syndication Agents and the Co-Documentation Agents.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for each Type of Loan outstanding on any day, the rate per
annum set forth below opposite the Status Level in effect on such day:
 


Status Level
ABR Loans
Eurodollar Loans
Level I Status
0.00%
0.795%
Level II Status
0.00%
0.90%
Level III Status
0.00%
1.00%
Level IV Status
0.075%
1.075%
Level V Status
0.275%
1.275%
Level VI Status
0.475%
1.475%



 
“Applicable Repayment Date” means, with respect to each Loan made hereunder, the
earlier of (i) the date occurring one day prior to the date which is one year
from the date of the initial Borrowing Date of such Loan, and (ii) the Revolving
Termination Date.
 
“Approved Fund”:  any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
“Arrangers”:  means the entities listed as Joint Arrangers on the cover page
hereto.
 
“Assets”:  with respect to any Person, all or any part of its business, property
and assets wherever situated.
 
“Assignee”:  as defined in Section 9.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.
 
“Assignor”:  as defined in Section 9.6(c).
 
“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments then in effect, minus (b) the Total Revolving
Extensions of Credit then outstanding.
 
“Benefited Lender”:  as defined in Section 9.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“BTMU”:  as defined in the preamble hereto.
 
“Business”:  as defined in Section 3.16(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina and New York, New York are
authorized or required by law to close, provided, that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
but not limited to, mandatorily convertible securities, trust preferred
securities, hybrid equity securities and preferred stock), any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Collateralize”:  to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the
Swingline Lender (as applicable) and the Lenders, as collateral for obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect thereof (as the context may require), cash or deposit account
balances or, if the Swingline Lender benefiting from such collateral shall agree
in its sole
 
 
3

--------------------------------------------------------------------------------

 
 
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent, (b) the Borrower,
and (c) the Swingline Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
“Cash Management Agreement”:  any agreement to provide treasury or cash
management services, including deposit accounts, funds transfer, automated
clearinghouse, commercial credit cards, purchasing cards, cardless e-payable
services, debit cards, stored value cards, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services in the ordinary course of business of the
Borrower and its Subsidiaries.
 
“Cash Management Bank”:  (i) any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement, and (ii) any Person that is a
party to a Cash Management Agreement at the time it or its relevant Affiliate
becomes a Lender (whether on the Closing Date or at a later date pursuant to the
terms hereof), in its capacity as a party to such Cash Management Agreement.
 
“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that
 
 
4

--------------------------------------------------------------------------------

 
 
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued; and provided further
that, as to any Lender seeking reimbursement or compensation hereunder with
respect to either of clause (x) or (y) immediately above or with respect to
Section 2.16(a)(i), such Lender shall only be so reimbursed or compensated to
the extent that such Lender is then generally seeking reimbursement or
compensation in respect of credit transactions entered into on or after the date
hereof similar to the transactions contemplated hereby from borrowers similarly
situated to the Borrower to the extent such Act, or any such request, rule,
guideline or directive, or Tax, as the case may be, is applicable thereto.
 
“Closing Date”:  the first date all the conditions precedent in Section 4.1 are
satisfied or waived in accordance with Section 9.1.
 
“Code”:  the Internal Revenue Code of 1986, as amended.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.
 
“Communications”:  as defined in Section 9.2(b).
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld or delayed); provided, that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan or purchase participations in Swingline Loans under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan or purchase such participations in Swingline Loans, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents, amendments and waivers required or requested under this
Agreement with respect to its Conduit Lender, and provided, further, that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.16, 2.17 or 9.5 than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated October 12, 2011 and furnished to the Lenders.
 
 
5

--------------------------------------------------------------------------------

 
 
“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consent Date”:  as defined in Section 2.24(a).
 
“Consolidated Net Worth”:  as of any date, the shareholders’ equity or net worth
of the Borrower and the other Group Members (including, but not limited to, the
value of all Capital Stock, noncontrolling interests, accumulated other
comprehensive income or loss component of shareholders’ equity (“AOCI”) and
other equity accounts; but excluding AOCI items recorded in accordance with GAAP
and related to any non-cash pension, other post-retirement benefits liability
adjustments and accounting adjustments for hedges designated as cash flow
hedges, which have not yet settled and for which the Borrower and other Group
Members have not funded required margin account cash collateral amounts), on a
consolidated basis, as determined in accordance with GAAP except as otherwise
noted above.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness), determined on a consolidated basis in accordance with GAAP.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Co-Documentation Agents”:  as defined in the preamble hereto.
 
“Co-Syndication Agents”:  as defined in the preamble hereto.
 
“Debtor Relief Laws”:  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  subject to Section 2.23(b), any Lender that, as reasonably
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a) has failed to perform any of its funding obligations
hereunder or to pay to the Administrative Agent, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder, including in
respect of its Loans or participations in Swingline Loans, within two Business
Days of the date required to be funded by it hereunder unless such Lender
notifies the Borrower and the Administrative Agent in writing that such failure
is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, (b) has notified the Borrower or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in
 
 
6

--------------------------------------------------------------------------------

 
 
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within two Business Days after
written request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
hereunder; provided, that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such a Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.23(b)) upon delivery of written
notice of such determination to the Borrower, the Swingline Lender and each
Lender.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Eligible Assignee”:  (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent (each such approval not to be unreasonably withheld
or delayed), and unless (x) such Person is taking delivery of an assignment in
connection with physical settlement of a credit derivatives transaction or (y)
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed).
 
“Eligible Replacement Lender”:  as defined in Section 2.24(b).
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974.
 
 
7

--------------------------------------------------------------------------------

 
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR 01 Page (or any successor page) as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period.  In the event that
such rate does not appear on Reuters Screen LIBOR 01 Page (or any successor
page), the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., Charlotte time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  as defined in Section SECTION 7(i).
 
“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other
 
 
8

--------------------------------------------------------------------------------

 
 
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.21) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
 
“Existing Credit Agreements”:  the 3 Year Credit Agreement and the 364-Day
Credit Agreement.
 
“Extending Lender”:  as defined in Section 2.24(a).
 
“Extension Date”:  as defined in Section 2.24(a).
 
“Extension Notice”:  as defined in Section 2.24(a).
 
“Facility”:  the Revolving Commitments and the extensions of credit made
thereunder.
 
“Facility Fee Rate”:  for each day during each quarterly calculation period, a
rate per annum set forth below opposite the Level in effect on such day:
 
Status Level
Facility Fee Rate
Level I Status
0.08%
Level II Status
0.10%
Level III Status
0.125%
Level IV Status
0.175%
Level V Status
0.225%
Level VI Status
0.275%

 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SunTrust from three federal funds
brokers of recognized standing selected by it.
 
“Fee Letters”:  the collective reference to the Senior Lead Arrangers Fee Letter
and the Administrative Fee Letter.
 
 
9

--------------------------------------------------------------------------------

 
 
“Fronting Exposure”:  at any time there is a Defaulting Lender, with respect to
the Swingline Lender, such Defaulting Lender’s Revolving Percentage of
outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with Section
2.23.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  those accounting principles, standards and practices generally accepted
in the United States as in effect from time to time, subject to Section 1.2(b).
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to the Borrower and its Subsidiaries.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
 
10

--------------------------------------------------------------------------------

 
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Hybrid Securities”:  any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any Subsidiaries, (ii) that have been formed for the purpose of
issuing such securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of the
Borrower or any Subsidiary, and (B) payments made from time to time on the
subordinated debt.
 
“ICC Permitted Investment”: any investment permitted by subsection (a) of
Section 340.50 of the rules of the Illinois Commerce Commission.
 
“Increase Effective Date”:  as defined in Section 2.22(c).
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all capital lease (within the meaning of GAAP) obligations of such Person,
(f) all Securitization Facility Attributed Debt, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(h) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (k) all obligations of such
Person in respect of Hedge Agreements and (l) without duplication of any of the
foregoing categories, all Off-Balance Sheet Liabilities.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor under applicable law, contract or otherwise as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  Notwithstanding the foregoing, obligations of
any Person with respect to Park and Loan Transactions shall not be considered
Indebtedness.
 
 
11

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Revolving Loan that is an ABR Loan, the
last day of each March, June, September and December to occur while such Loan is
outstanding commencing on December 31, 2011 and the final maturity date of such
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, and (d) as to any Loan (including any Swingline
Loan, but excluding any Revolving Loan that is an ABR Loan), the date of any
repayment or prepayment made or required to be made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter or such
other period as the Borrower and the Lenders may agree, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower may not select an Interest Period under the Facility that
would extend beyond the Revolving Termination Date;
 
(iii) the Borrower may not select or continue an Interest Period under the
Facility that would extend beyond the Applicable Repayment Date; and
 
 
12

--------------------------------------------------------------------------------

 
 
(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments”:  as defined in Section 6.7.
 
“Joinder Agreement”:  a Joinder Agreement, substantially in the form of Exhibit
F.
 
“Joint Arrangers”:  SunTrust Robinson Humphrey, Inc., Wells Fargo Securities,
LLC and BTMU, each in its capacity as a joint arranger and joint bookrunner.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Swingline Lender and any Conduit Lender.
 
“Level I Status”, “Level II Status”, “Level III Status”, “Level IV Status”,
“Level V Status” and “Level VI Status”:  as set forth below:
 
“Level I Status”:  exists at any date if, on such date, the Borrower’s Moody’s
Rating is A1 or better or the Borrower’s S&P Rating is A+ or better.
 
“Level II Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A2 or
better or the Borrower’s S&P Rating is A or better.
 
“Level III Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I or Level II Status and (ii) the Borrower’s Moody’s
Rating is A3 or better or the Borrower’s S&P Rating is A- or better.
 
“Level IV Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status, Level II Status or Level III Status and (ii)
the Borrower’s Moody’s Rating is Baa1 or better or the Borrower’s S&P Rating is
BBB+ or better.
 
“Level V Status”:  exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Baa2 or better or the
Borrower’s S&P Rating is BBB or better.
 
 
13

--------------------------------------------------------------------------------

 
 
“Level VI Status”:  exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
 
Notwithstanding the foregoing, if the Borrower is split-rated and the ratings
differential is one level, the higher rating will apply.  If the Borrower is
split-rated and the ratings differential is two Status Levels or more, the
Status Level will be determined by reference to the rating at the midpoint.  If
there is no midpoint, the higher of the two intermediate ratings will determine
the Status Level.  If at any time the Borrower ceases to have a Moody’s Rating
or an S&P Rating, then Level VI Status shall exist.
 
For the avoidance of doubt, if only one of Moody’s or S&P has issued a rating,
then the Status Level shall be determined based solely on such rating.
 
“LIBOR Market Index Rate”:  means, for any day, (a) the rate per annum appearing
on Reuters Screen LIBOR 01 Page (or any successor page) at approximately 11:00
a.m., London time for such day, provided, if such day is not a Business Day, the
immediately preceding Business Day, as the rate for dollar deposits with a
one-month maturity; or (b) if for any reason the rate specified in clause (a) of
this definition does not so appear on Reuters Screen LIBOR 01 Page (or any
successor page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the
respective principal London offices of two reference banks reasonably designated
by the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day.
 
“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.
 
“Loan”:  any loan made by any Lender (including, without limitation, the
Swingline Lender) pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Specified Hedge Agreements, if any, and
the Notes.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
 
14

--------------------------------------------------------------------------------

 
 
“Merger Agreement”:  the Agreement and Plan of Merger, dated as of December 6,
2010, among AGL Resources Inc., Apollo Acquisition Corp., an Illinois
corporation, Ottawa Acquisition LLC, an Illinois limited liability company and
Nicor.
 
“Moody’s”:  Moody’s Investor Service, Inc.
 
“Moody’s Rating”:  at any time, the rating issued by Moody’s and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such rating available
from either Moody’s or S&P, the Borrower’s issuer rating issued by Moody’s then
in effect for the Borrower).
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Nicor”:  Nicor Inc., an Illinois corporation.
 
“Nicor Gas Indenture”:  that certain Indenture dated January 1, 1954, between
Commonwealth Edison Company and Continental Illinois National Bank and Trust
Company of Chicago, as supplemented from time to time, and as last supplemented
by a Supplemental Indenture, dated as of January 25, 2011 to be effective
February 1, 2011, between the Borrower and The Bank of New York Mellon Trust
Company, N.A., as successor trustee under the Indenture dated as of January 1,
1954, as amended or supplemented from time to time.
 
“Nicor Merger”:  the merger of a wholly-owned Subsidiary of AGL Resources Inc.
with and into Nicor and the immediately subsequent merger of the surviving
corporation thereof into another wholly-owned Subsidiary of AGL Resources Inc.
in accordance with the Merger Agreement.
 
“Nonconsenting Lender”: any Lender that does not approve a consent, waiver or
amendment to any Loan Document requested by the Borrower or the Administrative
Agent and that requires the approval of all Lenders (or all Lenders directly
affected thereby) under Section 9.1 when the Required Lenders have agreed to
such consent, waiver or amendment.
 
“Non-Extending Lender”:  as defined in Section 2.24(a).
 
“Non-U.S. Lender”:  with respect to the Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.  For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Notes”:  the collective reference to the Revolving Notes and the Swingline
Note.
 
“Obligations”:  the collective reference to the unpaid principal of and interest
on (including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent, any
Lender (or, in
 
 
15

--------------------------------------------------------------------------------

 
 
the case of Specified Hedge Agreements, any affiliate of any Lender) or any Cash
Management Bank, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred pursuant to this Agreement,
any other Loan Document, any Specified Hedge Agreement, any Cash Management
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto or any other
Loan Document).
 
“OFAC”:  the U.S. Department of the Treasury’s Office of Foreign Assets Control.
 
“Off-Balance Sheet Liabilities”:  as to any Person (i) any due and owing
repurchase obligation or liability of such Person with respect to notes or
accounts receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction and (iv) any obligation under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan or Loan Document).
 
“Other Taxes”:  any and all present or future stamp, court or documentary taxes
or any other excise, property, intangible, recording, filing or similar taxes
arising from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment other than an assignment pursuant to
Section 2.21.
 
“Park and Loan Transactions”:  any tariff transaction offered by pipelines or
other storage facilities, where the pipelines or other storage facilities allow
the customers to park gas on or borrow gas from the pipelines or other storage
facilities in one period and reclaim gas from or repay gas to the pipelines or
other storage facilities in a subsequent period.
 
“Participant”:  as defined in Section 9.6(b).
 
“Participant Register”:  as defined in Section 9.6(b).
 
“PATRIOT Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
 
16

--------------------------------------------------------------------------------

 
 
“Permitted Acquisitions”:  as defined in Section 6.7(e).
 
“Person”:  an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state (in each case whether or not having a separate legal personality).
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in Section 9.2(b).
 
“Prior Termination Date”:  as defined in Section 2.24(b).
 
“Properties”:  as defined in Section 3.16(a).
 
“Recipient”:  (a) the Administrative Agent and (b) any Lender, as applicable.
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
 
“Refunded Swingline Loans”:  as defined in Section 2.4(b).
 
“Refunding Date”:  as defined in Section 2.4(c).
 
“Register”:  as defined in Section 9.6(f).
 
“Regulation U”:  Regulation U of the Board.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have
expired or been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that the Revolving Commitment of, and the portion of the
Revolving Extensions of Credit held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
 
“Requirement of Law”:  as to any Person, the articles or certificate of
incorporation or organization, by laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule,
 
 
17

--------------------------------------------------------------------------------

 
 
statute or treaty, in each case applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of the Borrower, as the case may be, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of the Borrower.
 
“Restricted Payments”:  as defined in Section 6.5.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to purchase participations in Swingline Loans
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be increased pursuant to Section 2.22 or otherwise
changed from time to time pursuant to the terms hereof.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.
 
“Revolving Loans”: as defined in Section 2.1(a).
 
“Revolving Note”:  with respect to any Lender requesting the same, the
promissory note  of the Borrower in favor of such Lender evidencing the
Revolving Loans made by such Lender pursuant to Section 2.1(a), in substantially
the form of Exhibit E-1.
 
“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or been terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
“Revolving Termination Date”:  the earlier of: (i) December 15, 2016 (as such
date may be amended from time to time pursuant to Section 2.24) and (ii) the
date of any termination of the Revolving Commitments pursuant to Section 2.7 or
Section 7.
 
“Sanctioned Country”:  a country subject to a sanctions program identified on
the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
 
 
18

--------------------------------------------------------------------------------

 
 
“Sanctioned Person”:  (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC”:  the Securities and Exchange Commission and any analogous Governmental
Authority.
 
“SEC Disclosure Documents”:  all reports on forms 10K, 10Q and 8K filed by the
Borrower with the SEC prior to the Closing Date.
 
“Securitization Facility Attributed Debt”:  at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
“Senior Lead Arrangers Fee Letter”:  the Fee Letter entered into as of October
12, 2011 among the AGL Resources Inc., AGL Capital Corporation, SunTrust,
SunTrust Robinson Humphrey, Inc., Wells Fargo Bank and Wells Fargo Securities,
LLC, which has been assigned by AGL Resources Inc. and AGL Capital Corporation
to the Borrower on the date hereof.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“S&P”:  Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.
 
“S&P Rating”:  at any time, the rating issued by S&P and then in effect with
respect to the Borrower’s senior unsecured long-term debt securities without
third-party credit enhancement (or, if there is no such rating available from
either S&P or Moody’s, the Borrower’s corporate family rating issued by S&P then
in effect for the Borrower).
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the value of the assets of such Person (based on
either fair value or present fair saleable value, as applicable) will, as of
such date, exceed the sum of the liabilities of such Person as of such date, (b)
such Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment,
 
 
19

--------------------------------------------------------------------------------

 
 
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement.
 
“Status Level”:  the collective reference for Level I Status, Level II Status,
Level III Status, Level IV Status, Level V Status or Level VI Status.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
“SunTrust”:  as defined in the preamble hereto.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $75,000,000.
 
“Swingline Exposure”:  as to any Lender at anytime, such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Swingline Lender”:  Suntrust, in its capacity as the lender of Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.3.
 
“Swingline Note”:  if requested by the Swingline Lender, the promissory note of
the Borrower in favor of the Swingline Lender evidencing the Swingline Loans
made by the Swingline Lender pursuant to Section 2.3(a), in substantially the
form of Exhibit E-2, together with any amendments, modifications and supplements
thereto, substitutions therefore and restatements thereof.
 
“Swingline Participation Amount”:  as defined in Section 2.4(c).
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Capitalization”:  at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
 
20

--------------------------------------------------------------------------------

 
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The Total Revolving Commitments as of the
Closing Date is $700,000,000.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan, a Eurodollar Loan or a
Swingline Loan bearing interest at an agreed rate and interest period as
provided in the last sentence of Section 2.3(a).
 
“United States”:  the United States of America.
 
“U.S. Person” any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate”:  as defined in Section 2.17(f)(ii)(C).
 
“Wells Fargo Bank”:  as defined in the preamble hereto.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withholding Agent”:  the Borrower and the Administrative Agent.
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that in the
event that any “Accounting Change” (as defined below) shall occur and such
change would otherwise result in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then if the Borrower
or the Required Lenders shall so request, (x) the Administrative Agent, the
Required Lenders and the Borrower shall negotiate adjustments to the terms
hereof to reflect such Accounting Change in good faith and (y) until the
Borrower, the Administrative Agent and the Required Lenders mutually agree to
such adjustments hereto, all financial covenants (including those contained in
Section 6.1), standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred and
provided, further, all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving
 
 
21

--------------------------------------------------------------------------------

 
 
effect to any election under the Statement of Financial Accounting Standards No.
159 (ASC 825) (or any similar accounting principle) permitting a Person to value
its financial liabilities or Indebtedness at the fair value thereof, (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time and (vi) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.  “Accounting Changes”
refers to changes in accounting principles required or permitted by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC and shall include the adoption or
implementation of International Financial Reporting Standards or changes in
lease accounting.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
 
2.1 Revolving Commitments.
 
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Revolving Percentage
of the aggregate principal amount of the Swingline Loans then outstanding, does
not exceed the amount of such Lender’s Revolving Commitment.  During the
Revolving Commitment Period, the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.  The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.10. Unless an earlier maturity is provided for hereunder, each
Revolving Loan shall mature and be due and payable on the Applicable Repayment
Date for such Revolving Loan.
 
 
22

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the foregoing, no Lender shall be obligated to make a
Revolving Loan hereunder if the aggregate principal amount at any one time
outstanding of such Lender’s Revolving Percentage of the Total Revolving
Extensions of Credit exceeds such Lender’s Revolving Commitment.
 
(c) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 8.7 are several and not joint.  The failure of any Lender to
make any Loan, to fund any such participation or to make any such payment on any
date shall not relieve any other Lender of its corresponding obligation, if any,
hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make any such payment required hereunder.
 
(d) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
 
2.2 Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
a.m., Charlotte, North Carolina time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) on the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the respective lengths of the initial
Interest Period therefor.  Each borrowing under the Revolving Commitments shall
be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided,
however, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.3(d).  Upon receipt of any such notice from the Borrower,
the Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make its Revolving Percentage of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 1:00 p.m., Charlotte, North Carolina time, on the Borrowing Date requested by
or on behalf of the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such Funding Office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent or, at the Borrower’s  option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
2.3 Swingline Commitment.
 
(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with
 
 
23

--------------------------------------------------------------------------------

 
 
the Swingline Lender’s other outstanding Revolving Loans, may exceed the
Swingline Commitment then in effect), (ii) the Borrower shall not request, and
the Swingline Lender shall not make, any Swingline Loan if, after giving effect
to the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero and (iii) the Swingline Lender
shall not make any Swingline Loan if any Lender is at that time a Defaulting
Lender, unless the Swingline Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to Swingline Lender (in its sole
discretion) with the Borrower or such Lender to eliminate the Swingline Lender’s
actual or potential Fronting Exposure (after giving effect to Section
2.23(a)(iv)) with respect to the Defaulting Lender arising from either the
Swingline Loan then proposed to be made or that Swingline Loan and all other
Swingline Loans as to which the Swingline Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion; and provided,
further, that the Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan.  During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Each
Swingline Loan shall, at the election of the Borrower, accrue interest at either
(x) the LIBOR Market Index Rate plus the Applicable Margin for Eurodollar Loans
or (y) the ABR plus the Applicable Margin for ABR Loans, in each case as such
rate is in effect from time to time while such Swingline Loan is
outstanding.  Immediately upon the making of a Swingline Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swingline Lender a risk participation in such Swingline Loan in an
amount equal to the product of such Lender’s Revolving Percentage times the
amount of such Swingline Loan.
 
(b) The Borrower shall repay (i) each outstanding Swingline Loan not later than
14 Business Days after the date such Swingline Loan was advanced pursuant to
Section 2.3(a), and (ii) all outstanding Swingline Loans on the Revolving
Termination Date. Unless an earlier maturity is provided for hereunder,
Swingline Loans shall mature and be due and payable on the Applicable Repayment
Date for such Swingline Loan.
 
(c) The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans.  Until each Lender funds its Refunded Swingline
Loan pursuant to Section 2.4 with respect to any Swingline Loan made by the
Swingline Lender, interest in respect of such Lender’s Revolving Percentage of
such Swingline Loan shall be solely for the account of the Swingline Lender.
 
(d) The Borrower shall make all payments of principal and interest in respect of
the Swingline Loans directly to the Swingline Lender.
 
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a) Whenever the Borrower desires that the Swingline Lender make Swingline
Loans, it shall give the Administrative Agent and the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M.,
Charlotte, North Carolina time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date (which shall be
a Business Day during the Revolving Commitment Period) and (iii) whether the
Borrower elects for such Swingline Loan to accrue interest at the LIBOR Market
Index Rate plus the
 
 
24

--------------------------------------------------------------------------------

 
 
Applicable Margin for Eurodollar Loans or at the ABR plus the Applicable Margin
for ABR Loans.  Each borrowing under the Swingline Commitment shall be in an
amount equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Not later than 3:00 P.M., Charlotte, North Carolina time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds
or, at the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender to the Administrative Agent no later than 12:00
Noon, Charlotte, North Carolina time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice,
together with all interest accrued and unpaid thereon, to repay the Swingline
Lender.  Revolving Loans made pursuant to this Section 2.4(b) initially shall
bear interest at the ABR plus the Applicable Margin for ABR Loans.  Each Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., Charlotte, North Carolina time, one Business Day after the date of such
notice.  The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans and all
interest accrued and unpaid thereon.  The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans and all interest accrued and unpaid
thereon to the extent amounts received from the Lenders are not sufficient to
repay in full such Refunded Swingline Loans and all interest accrued and unpaid
thereon.  The Administrative Agent shall give the Borrower prompt notice of any
such charge against the Borrower’s account.
 
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 7(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b) (the “Refunding Date”), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding, together with
all interest accrued and unpaid thereon, that were to have been repaid with such
Revolving Loans.
 
 
25

--------------------------------------------------------------------------------

 
 
(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Lender or
the Borrower may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
2.5 Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time in respect of
such Loans.  The Administrative Agent shall maintain the Register pursuant to
Section 9.6(f), and a record therein for each Lender, in which shall be recorded
(i) the amount of each Loan made by such Lender, the interest rate applicable
thereto and each Interest Payment Date applicable thereto, and (ii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower on
account of such Loan.  The entries made in the Register and the records of each
Lender maintained pursuant to this Section 2.5 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such record, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made by
such Lender in accordance with the terms of this Agreement.
 
(b) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Note evidencing the Revolving Loans of such Lender and, in the case of the
Swingline Lender only, a Swingline Note evidencing the Swingline Loans of the
Swingline Lender, payable to the order of such Lender.
 
2.6 Facility Fees, etc.
 
 
26

--------------------------------------------------------------------------------

 
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender in accordance with its Revolving Percentage a facility fee for the
period from and including the date hereof to the Revolving Termination Date,
computed at the Facility Fee Rate on the average daily amount of the Revolving
Commitment of such Lender in effect (whether or not then being used) during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on December 31, 2011; provided, however, that no facility fee
shall accrue on the Revolving Commitment of a Defaulting Lender during any
period that such Lender shall be a Defaulting Lender.
 
(b) The Borrower agrees to pay to the Administrative Agent, Wells Fargo Bank and
the Arrangers the fees in the amounts and on the dates previously agreed to in
the Fee Letters.
 
2.7 Termination or Reduction of Revolving Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof
pursuant to Section 2.9, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $10,000,000, or an integral multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Revolving Commitments then in effect.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Commitments.
 
2.8 Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and no later than 11:00 a.m.,
Charlotte time, on the date of such prepayment in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.18.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of the Loans shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.
 
2.9 Prepayments on Revolving Commitment Reductions.  Any reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Total Revolving
Extensions of Credit would exceed the amount of the Total Revolving Commitments
as so reduced; provided that if the aggregate principal amount of Revolving
Loans and Swingline Loans then outstanding is less than the amount of such
excess, the Borrower shall, to the extent of the balance of such excess and/or
deposit an amount in cash in a cash collateral account established with the
Administrative
 
 
27

--------------------------------------------------------------------------------

 
 
Agent for the benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent.  The application of any prepayment pursuant to this
Section 2.9 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans.  Each prepayment of the Loans under this Section 2.9 shall (i) be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid and (ii) be applied to the Loans of the Lenders in accordance with their
respective Revolving Percentages.
 
2.10 Conversion and Continuation Options.
 
(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when a Default or an Event of Default has
occurred and is continuing.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no such
continuation shall extend beyond the Applicable Repayment Date of such
Eurodollar Loan and that no such Eurodollar Loan may be continued as such when
any Default or Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
 
2.11 Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (b) no more than six Eurodollar Tranches shall
be outstanding at any one time.
 
2.12 Interest Rates and Payment Dates.
 
(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin for Eurodollar Loans.
 
 
28

--------------------------------------------------------------------------------

 
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin for ABR Loans.
 
(c) Each Swingline Loan (other than an ABR Loan) shall bear interest at the rate
set forth in Section 2.3(a).
 
(d) Upon the occurrence and during the continuance of any Event of Default under
Sections 7(a) or 7(f), or (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the ABR plus the Applicable Margin or the Eurodollar Rate plus the
Applicable Margin) plus 2% (or, in the case of interest, fees and other amounts
for which no rate is provided hereunder, at the ABR (plus the Applicable Margin)
plus 2%), and, in each case, such default interest shall be payable on
demand.  To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against the Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.
 
(e) Interest in respect of all Revolving Loans and all Swingline Loans shall be
payable in arrears on each Interest Payment Date.  Notwithstanding the
foregoing, interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.
 
2.13 Computation of Interest and Fees.
 
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).
 
2.14 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(i) the Administrative Agent shall have determined in its reasonable and good
faith judgment (which determination shall be conclusive and binding upon the
Borrower)
 
 
29

--------------------------------------------------------------------------------

 
 
that, by reason of circumstances affecting the relevant market, adequate means
do not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the actual cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period;
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent (upon
the instruction of the Required Lenders in the case of clause (ii) above), no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.  The
Administrative Agent shall promptly withdraw such notice when Eurodollar Loans
are again available.
 
2.15 Pro Rata Treatment and Payments.
 
(a) Each borrowing by the Borrower from the Lenders hereunder (other than the
borrowing of Swingline Loans), and, subject to Section 2.23(a), each payment by
the Borrower on account of any facility fee and any reduction of the Revolving
Commitments of the Lenders shall be made according to the respective Revolving
Percentage of each of the relevant Lenders.
 
(b) Subject to Section 2.23(a), each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made
according to the respective Revolving Percentage of each Lender.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Charlotte,
North Carolina time, on the due date thereof to the Administrative Agent, for
the account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
 
 
30

--------------------------------------------------------------------------------

 
 
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.
 
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
2.16 Requirements of Law.
 
(a) If any Change in Law:
 
(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) the imposition of, or any change in the rate of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii) shall impose any other condition on such Lender or such other Recipient;
 
 
31

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient by an amount that such Lender or such other Recipient deems
to be material, of making, converting into, continuing or maintaining any Loans,
or to reduce any amount received or receivable hereunder in respect thereof
(whether of principal, interest or any other amount), then, in any such case,
the Borrower shall promptly pay such Lender or such other Recipient, upon its
demand, any additional amounts necessary to compensate such Lender or such other
Recipient for such increased cost or reduced amount receivable.  If any Lender
or other Recipient becomes entitled to claim any amounts pursuant to this
paragraph, it shall promptly notify the Borrower in writing (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that the Borrower shall not be required to compensate a Lender or other
Recipient pursuant to this paragraph for any amounts incurred more than three
months prior to the date that such Lender or such other Recipient notifies the
Borrower of such Lender’s or such other Recipient’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such period for which the
Borrower shall be required to compensate the Lenders and any other Recipients
shall be extended to include the period of such retroactive effect.
 
(b) If any Lender shall have determined that any Change in Law regarding capital
requirements shall have the effect of reducing the rate of return on such
Lender’s or such Lender’s holding company’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for such reduction; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than three months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such period for which the
Borrower shall be required to compensate the Lenders shall be extended to
include the period of such retroactive effect
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or any other Recipeint to the Borrower (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest
error.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
2.17 Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
under this Agreement or any other any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall
 
 
32

--------------------------------------------------------------------------------

 
 
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify each Recipient, within ten days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient, or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Failure or delay on the part of any Recipient
to demand compensation pursuant to this Section shall not constitute a waiver of
such Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Recipient pursuant to this Section for any
Indemnified Taxes imposed or asserted against such Recipient more than 90 days
prior to the date that such Recipient notifies the Borrower of the imposition or
assertion of such Indemnified Taxes and of such Recipient’s intention to claim
indemnification therefor (except that, if the imposition or assertion of such
Indemnified Taxes giving rise to such claim for indemnification is retroactive,
then the 90 day period referred to above shall commence on the date such
Recipient obtains knowledge of the same).  A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
 
(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.6(b) relating to the
maintenance of the Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any other Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e) Whenever any Indemnified Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall, to the extent reasonably available to
the Borrower, send to
 
 
33

--------------------------------------------------------------------------------

 
 
the Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.
 
(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(i), 2.17(f)(ii) and 2.17(g) below) shall not be
required (i) if in the Lender’s reasonable judgment such completion, execution
or submission would subject such Lender to any material unreimbursed cost or
expense or (ii) if such Lender is not legally able or permitted to complete,
execute and submit such documentation.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States,
 
(i) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(ii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(A) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
 
34

--------------------------------------------------------------------------------

 
 
(B) executed originals of IRS Form W-8ECI;
 
(C) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
(D) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
 
(iii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent (A) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller, and (B) other documentation reasonably requested by the Borrower and
the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.
 
(h) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent of its legal inability to do so.
 
 
35

--------------------------------------------------------------------------------

 
 
(i) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
 
(j) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and for a period of one year after the indefeasible payment in full of all
Obligations and the termination of this Agreement and the other Loan Documents.
 
2.18 Compensation.  The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain Eurodollar
Loans but excluding loss of profits) that such Lender may incur or sustain (i)
if for any reason (other than a default by such Lender) a Borrowing or
continuation of, or conversion into, a Eurodollar Loan does not occur on a date
specified therefor in the notice of borrowing or notice of
conversion/continuation provided by the Borrower to the Administrative Agent,
(ii) if any repayment, prepayment or conversion of any Eurodollar Loan occurs on
a date other than the last day of an Interest Period applicable thereto
(including as a consequence of any assignment made pursuant to Section 2.21 or
any acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if
any prepayment of any Eurodollar Loan is not made on any date specified in a
notice of prepayment given by the Borrower or (iv) as a consequence of any other
failure by the Borrower to make any payments with respect to any Eurodollar Loan
when due hereunder.  Calculation of all amounts payable to a Lender under this
Section 2.18 shall be made as though such Lender had actually funded its
relevant Eurodollar Loan through the purchase of a Eurodollar deposit bearing
interest at the Eurodollar Rate in an amount equal to the amount of such
Eurodollar Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its Eurodollar Loans in any manner
it sees fit and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section 2.18.  A certificate (which
shall be in reasonable detail) showing the basis for the determinations set
forth in this Section 2.18 by any Lender as to any additional amounts payable
pursuant to this Section 2.18 shall be submitted by such Lender to the Borrower
either directly or through the Administrative Agent.  Determinations set forth
in any such certificate made in good faith for purposes of this Section 2.18 of
any such losses, expenses or liabilities shall be conclusive absent manifest
error.
 
 
36

--------------------------------------------------------------------------------

 
 
2.19 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16, 2.17(a) or 2.20 with
respect to such Lender, to the extent permitted by law, it will designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, are not disadvantageous to
such Lender, and provided, further, that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.16, 2.17(a) or 2.20.
 
2.20 Illegality.  If the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
shall make it unlawful, impossible or impracticable for any Lender to make,
maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent and the Borrower thereof (with supporting documentation) of
such event, then such Lender’s Revolving Commitment shall be suspended and, 30
days following such notification, shall be canceled if such unlawfulness,
impossibility or impracticability shall then be continuing.  The Borrower shall
prepay such Lender’s Loans or convert such Eurodollar Loans to ABR Loans at the
time or times and to the extent necessary to avoid such unlawfulness, together
with unpaid accrued interest thereon, unpaid accrued fees and any other amounts
due and payable to such Lender, unless, in either case, prior thereto, the
Borrower shall have given notice to such Lender that the Borrower will require
such Lender to assign and transfer all of its interests in this Agreement
pursuant to Section 2.21 and shall have caused such Lender to have so assigned
and transferred such interests.
 
2.21 Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a), (b) requires relief pursuant to Section 2.20 or (c) is a
Defaulting Lender or a Nonconsenting Lender, in each case with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or 2.17(a)
or relief pursuant to Section 2.20, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender for any amounts owing under Section 2.18 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be an Eligible Assignee,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay to the Lender being replaced all additional amounts (if any) required
pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  If any circumstances arise which result, or such Lender becomes aware
of any circumstances which are expected to result, in the Borrower having to
make such compensation or indemnification or in it
 
 
37

--------------------------------------------------------------------------------

 
 
becoming illegal for such Lender to make, fund or maintain such Lender’s
Eurodollar Loans, such Lender shall use its commercially reasonable efforts to
notify the Borrower thereof and, in consultation with the Borrower, such Lender
shall take all steps, if any, it determines are reasonable and the Borrower
determines are acceptable to mitigate the effect of those circumstances;
provided that no delay or failure by any Lender to provide any such notice shall
affect the obligations of the Borrower hereunder.
 
2.22 Increase in Revolving Commitments.
 
(a) Prior to the Revolving Termination Date, the Borrower may submit to the
Administrative Agent the Borrower’s written request that the Revolving
Commitments be increased, in each case by a minimum amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, up to a total amount so that
the Total Revolving Commitments do not exceed on any such occasion $900,000,000
(the requested amount on each such occasion being the “Maximum Revolving
Commitments”), and the Administrative Agent shall promptly give notice of such
request to each Lender (the “Revolving Commitment Increase Notice”).  Within 15
Business Days after its receipt from the Administrative Agent of a Revolving
Commitment Increase Notice, each Lender that desires to increase its Revolving
Commitment in response to such request (each such Lender, a “Consenting Lender”)
shall deliver written notice to the Administrative Agent of its election to
increase its Revolving Commitment and the maximum amount of such increase (for
each Consenting Lender, its “Additional Revolving Commitment”), which may not be
larger than the excess of (a) the Maximum Revolving Commitments, over (b) the
Total Revolving Commitments then in effect.  The failure of any Lender to so
notify the Administrative Agent of its election and its Additional Revolving
Commitment, if any, shall be deemed to be a refusal by such Lender to increase
its Revolving Commitment.
 
(b) If the sum of the Revolving Commitments then in effect plus the aggregate
Additional Revolving Commitments pursuant to Section 2.22(a) is less than the
Maximum Revolving Commitments, then the Borrower may obtain the remainder of the
Maximum Revolving Commitment from one or more new banks or other financial
institutions acceptable to the Borrower and the Administrative Agent (which
acceptance shall not be unreasonably withheld) (each a “New Lender”).  Upon (i)
the execution of a Joinder Agreement with respect to this Agreement by such New
Lender and acceptance thereof by the Administrative Agent, (ii) the execution
and delivery by the Borrower of any Notes requested by the New Lender evidencing
its Loans, and (iii) delivery of notice to the Lenders by the Administrative
Agent setting forth the effective date of the addition of the New Lender(s)
hereunder and the amount of such New Lender(s)’ Revolving Commitment(s), such
New Lender(s) shall be for all purposes Lender(s) party to this Agreement to the
same extent as if original parties hereto with Revolving Commitment(s) as set
forth on the Joinder Agreement executed by the New Lender(s); provided, however,
(i) the Total Revolving Commitments of all Lenders (including any New Lenders)
shall not exceed in the aggregate the Maximum Revolving Commitments, and (ii)
the Revolving Commitments of all Lenders that are parties hereto prior to the
addition of any New Lender shall not be affected by the addition of such New
Lender.
 
(c) If the Total Revolving Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the
 
 
38

--------------------------------------------------------------------------------

 
 
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.
 
(d) Prior to any increase in the Revolving Commitments becoming effective
pursuant to this Section 2.22, Borrower shall deliver such opinions of counsel
for the Borrower with respect thereto as the Administrative Agent may reasonably
request, no Default or Event of Default shall then exist or have occurred and be
continuing, and the other conditions set forth in Section 4.2 shall have been
satisfied. Effective on the date on which the increase in Revolving Commitments
pursuant to this Section 2.22 takes effect, which date shall be mutually agreed
upon by the Borrower, the Administrative Agent, and each Lender or New Lender
increasing or providing, as the case may be, its Revolving Commitments, (i) all
Loans outstanding hereunder shall be converted into, and shall be advanced as,
Eurodollar Loans or ABR Loans (or both) as selected by the Borrower by notice to
the Administrative Agent in accordance with the provisions of Section 2.22, such
that all such Loans are held by the Lenders (including any New Lenders) in the
proportion of their Revolving Percentages, as determined taking into account the
increase in the Revolving Commitments, and (ii) each New Lender and each other
Lender increasing its Revolving Commitment shall advance any additional amounts
to be advanced by it hereunder, by making funds available to the Administrative
Agent, in immediately available funds, not later than 1:00 p.m. Charlotte, North
Carolina time on such date.  After the Administrative Agent’s receipt of such
funds, the Administrative Agent shall disburse to the non-Consenting Lenders any
resulting repayments of such outstanding Loans.  If any conversion or payment of
a Eurodollar Loan pursuant to the foregoing provisions occurs on a day that is
not the last day of the applicable Interest Period, the provisions of Section
2.18 shall apply thereto.
 
2.23 Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 9.1.
 
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Swingline Lender, to be held as Cash Collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Swingline Loan; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative 
 
 
39

--------------------------------------------------------------------------------

 
 
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts then owing to the Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Swingline Lender against that
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts then owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its share, and (y) such Loans
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(iii) Any Defaulting Lender shall be entitled to receive any Facility Fee for
any period during which that Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding amount of the Revolving Loans funded
by it, and (2) its Revolving Percentage of the stated amount of Swingline Loans
for which it has provided Cash Collateral pursuant to Section 2.23(c) (and the
Borrower shall (A) be required to pay the Swingline Lender the amount of such
fee allocable to its Fronting Exposure arising from that Defaulting Lender, and
(B) not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
 
(iv) All or any part of such Defaulting Lender’s Swingline Exposure shall
automatically (effective on the day such Lender becomes a Defaulting Lender) be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) no Default shall have
occurred and be continuing (and, unless the Borrower shall have otherwise
notified the Administrative Agent at the time, the Borrower shall be deemed to
have represented and warranted that such condition is satisfied at such time),
and (y) such reallocation does not cause the Revolving Extensions of Credit of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment.  For the avoidance of doubt and notwithstanding any provision in
this Agreement to the contrary, the Borrower shall not be required under this
Agreement to deliver to the Administrative Agent any Cash Collateral unless and
until the aggregate Revolving Commitment of all Lenders who are not Defaulting
Lenders is less than the aggregate amount of all Revolving Extensions of Credit
outstanding at such time.
 
 
40

--------------------------------------------------------------------------------

 
 
(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (iv) above) in accordance with the procedures set forth in
Section 2.23(c) for so long as such Swingline Loans are outstanding.
 
(b) If the Borrower, the Administrative Agent and the Swingline Lender agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Loans and funded and unfunded participations in Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Revolving
Percentages (without giving effect to Section 2.23(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of the Borrower or any other party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
(c) At any time that there shall exist a Defaulting Lender, and to the extent
that Cash Collateral is required to be delivered pursuant to Section 2.23(a),
within two Business Days upon the request of the Administrative Agent or the
Swingline Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.23(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
(i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts with the Administrative Agent.  The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender), and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause (ii)
below.  If at any time the Administrative Agent reasonably determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the
 
 
41

--------------------------------------------------------------------------------

 
 
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.23 in respect of Swingline Loans
shall be held and applied to the satisfaction of the specific Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
 
(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee)), or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.23 may be
otherwise applied in accordance with Section 2.15), and (y) the Person providing
Cash Collateral and the Swingline Lender may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.
 
2.24 Extension of Facility Termination Date.
 
(a) So long as no Default or Event of Default has occurred and is continuing and
subject to the satisfaction of the conditions set forth in Sections 2.24(b) and
2.24(c), the Borrower may, not more than two (2) times during the term of this
Agreement, no earlier than sixty (60) days and no later than thirty (30) days
prior to each anniversary of the Closing Date (such anniversary, an “Extension
Date”) request through written notice to the Administrative Agent (the
“Extension Notice”), that the Lenders extend the then existing Revolving
Termination Date for an additional one-year period.  Each Lender, acting in its
sole discretion, shall, by notice to the Administrative Agent no later than the
applicable Extension Date (except in the year in which the then existing
Revolving Termination Date shall occur, in which case such written notice shall
be delivered by the Lenders no later than fifteen (15) days prior to the then
existing Revolving Termination Date) (such date, the “Consent Date”), advise the
Administrative Agent in writing of its desire to extend (any such Lender, an
“Extending Lender”) or not to so extend (any such Lender, a “Non-Extending
Lender”) such date.  Any Lender that does not advise the Administrative Agent by
the Consent Date shall be deemed to be a Non-Extending Lender.  No Lender shall
be under any obligation or commitment to extend the then existing Revolving
Termination Date.  The election of any Lender to agree to such extension shall
not obligate any other Lender to agree to such extension.
 
(b) On the Consent Date, if Lenders holding Commitments that aggregate more than
50% of the Total Revolving Commitments (or, if the Revolving Commitments have
expired or been terminated, the Total Revolving Extensions of Credit then
outstanding) shall have agreed to such extension, then the then existing
Revolving Termination Date applicable to the Extending
 
 
42

--------------------------------------------------------------------------------

 
 
Lenders shall be extended to the date that is one (1) year after the then
existing Revolving Termination Date.  All Revolving Extensions of Credit of each
Non-Extending Lender shall be subject to the then existing Revolving Termination
Date, without giving effect to such extension (such date, the “Prior Termination
Date”).  In the event of an extension of the then existing Revolving Termination
Date pursuant to this Section 2.24(b), the Borrower shall have the right, at its
own expense, to solicit commitments from existing Lenders and/or other banks or
financial institutions reasonably acceptable to the Administrative Agent (each,
an “Eligible Replacement Lender”) to replace the Revolving Commitment of any
Non-Extending Lenders for the remaining duration of this Agreement.  Any
Eligible Replacement Lender (if not already a Lender hereunder) shall become a
party to this Agreement as a Lender by delivering an executed Joinder Agreement
to the Administrative Agent and the Borrower.  The Revolving Commitment of each
Non-Extending Lender shall terminate on the Prior Termination Date, all
Revolving Extensions of Credit and other amounts payable hereunder to such
Non-Extending Lenders shall be subject to the Prior Termination Date and, to the
extent such Non-Extending Lender’s Revolving Commitment is not replaced as
provided above, the Revolving Commitments hereunder shall be reduced by the
amount of the Revolving Commitment of each such Non-Extending Lender so
terminated on the Prior Termination Date.  Notwithstanding anything to the
contrary in this Section 2.24(b), the Revolving Termination Date shall not be
extended unless the aggregate Revolving Commitments of the Extending Lenders and
any Eligible Replacement Lenders joining this Agreement pursuant to this Section
2.24(b) are greater than or equal to the aggregate amount of the Revolving
Extensions of Credit as of each Prior Termination Date.
 
(c) An extension of the Revolving Termination Date pursuant to this Section
2.24(c) shall only become effective upon the receipt by the Administrative Agent
of a certificate (the statements contained in which shall be true) of duly
authorized officers of the Borrower stating that both before and after giving
effect to such extension of the Revolving Termination Date, (i) no Default or
Event of Default shall then exist or have occurred and be continuing and (ii)
the other conditions set forth in Section 4.2 shall have been satisfied.
 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
3.1 Financial Condition.  The audited consolidated balance sheet of the
Borrower as at December 31, 2010, and the related consolidated statements of
income, retained earnings and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP, fairly present in all material respects the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended.  The
unaudited consolidated balance sheet of the Borrower as at September 30, 2011,
and the related unaudited consolidated statements of income, retained earnings
and cash flows for the nine-month period ended on such date, fairly present in
all material respects the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
 
 
43

--------------------------------------------------------------------------------

 
 
cash flows for the nine-month period then ended (subject to normal year end
audit adjustments).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein) except, in the case of
unaudited financial statements, the absence of footnotes and subject to normal
year end audit adjustments.
 
3.2 No Change.  Since December 31, 2010, no event or condition has occurred or
changed that has had or could reasonably be expected to have a Material Adverse
Effect.
 
3.3 Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization except, in the case of any Subsidiary, to the extent that the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect, (b) has the corporate power and authority, and the legal right,
to own and operate its property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged except, in the case of
any Subsidiary, to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect, (c) is duly qualified
as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that such non-compliance, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
3.4 Power; Authorization; Enforceable Obligations.  The Borrower has the
corporate power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and to obtain extensions of credit
hereunder.  The Borrower has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and to authorize the extensions of credit on the terms and
conditions of this Agreement.  No authorization or approval of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, other than any such consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect.  Each Loan Document has been duly executed and delivered
on behalf of the Borrower.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
3.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any material Requirement of Law or any material
Contractual Obligation of any of the Borrower or its Subsidiaries and will not
result in, or require, the creation or imposition of any
 
 
44

--------------------------------------------------------------------------------

 
 
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.
 
3.6 Litigation.  No litigation, arbitration or administrative proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened (i) against the Borrower or any of its Subsidiaries
to restrain the entry the Borrower into, the enforcement of or exercise of any
rights by the Lenders or the Administrative Agent under, or the performance or
compliance by the Borrower with any obligations under, this Agreement or the
Notes or (ii) except as previously disclosed in the SEC Disclosure Documents,
against the Borrower or any of its Subsidiaries which has had or would
reasonably be expected to have a Material Adverse Effect.
 
3.7 No Default.  No Default or Event of Default has occurred and is continuing.
 
3.8 Ownership of Property; Liens.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property which is material to the
operation of such Group Member’s business, and good title to, or a valid
leasehold interest in, all its other property which is material to the operation
of such Group Member’s business (except where the failure to have such title, a
valid leasehold interest or other enforceable interest is not reasonably likely
to have a Material Adverse Effect), and, in the case of the Borrower, none of
such property is subject to any Lien except as permitted by Section 6.2.
 
3.9 Intellectual Property.  Except as, either singly or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (i) each Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted; (ii) no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Borrower know of any valid basis for any such claim and
(iii) the use of Intellectual Property which is material to the operation of
each Group Member’s business does not infringe on the rights of any Person in
any material respect.
 
3.10 Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (except as permitted under Section 6.2(c)), and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any such Tax, fee
or other charge (other than any such tax, fee or charge, the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the relevant Group Member).
 
3.11 Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in any manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the
 
 
45

--------------------------------------------------------------------------------

 
 
Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U 1, as applicable, referred to in Regulation U.  After
application of the proceeds of all Loans and any purchases funded thereby, less
than 25% of the assets of the Borrower and its Subsidiaries consist of “margin
stock” (as defined in Regulation U).
 
3.12 ERISA.  Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and, to the
knowledge and belief of the Borrower, each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability or loss under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability or loss under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made, in any case where,
either singly or in the aggregate, the aggregate amount of loss or liability
could not reasonably be expected to have a Material Adverse Effect.
 
3.13 Investment Company Act; Other Regulations.  The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to borrow Loans or obtain
other Revolving Extensions of Credit under this Agreement.
 
3.14 Subsidiaries.  As of the Closing Date (a) Schedule 3.14 sets forth the name
and jurisdiction of incorporation of each Subsidiary of the Borrower and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by the
Borrower, and (b)  except as set forth on Schedule 3.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock performance grants granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any of the Borrower’s Subsidiaries, except as
created by the Loan Documents.
 
3.15 Use of Proceeds.  The proceeds of the Loans shall be used to repay
Indebtedness under the Existing Credit Agreements, to support the issuance of
commercial paper by the Borrower, to fund Permitted Acquisitions and capital
expenditures of the Borrower and its
 
 
46

--------------------------------------------------------------------------------

 
 
Subsidiaries and to provide for ongoing working capital needs, and for general
corporate purposes of the Borrower and the other Group Members.
 
3.16 Environmental Matters.  Except (i) as may be disclosed on Schedule 3.16, or
(ii) as, either singly or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by any of the
Borrower or its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;
 
(b) none of the Borrower or its Subsidiaries has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any of them
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any of the Borrower or its Subsidiaries is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
3.17 Full Disclosure.  All factual information heretofore or contemporaneously
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or the Lenders for purposes of or in connection with this Agreement or any
transaction contemplated hereby is,
 
 
47

--------------------------------------------------------------------------------

 
 
when taken as a whole, true and accurate in every material respect on the date
as of which such information is dated or certified and as of the date of
execution and delivery of this Agreement by the Lenders, and such information,
when taken as a whole, is not incomplete by omitting to state any material fact
necessary to make such information not misleading. All other such factual
information hereafter furnished by or on behalf of the Borrower will be, when
taken as a whole, true and accurate in every material respect on the date as of
which such information is dated or certified, and such information, when taken
as a whole, shall not be incomplete by omitting to state any material fact
necessary to make such information not misleading.
 
3.18 Solvency.  The Borrower is, and after giving effect to the incurrence of
all Obligations being incurred in connection herewith, will be and will continue
to be, Solvent.
 
3.19 Status of Loans.  The obligations of the Borrower in respect of the
Loans  constitute senior, unsubordinated, unsecured, direct obligations of the
Borrower and rank pari passu with the Borrower’s other senior, unsubordinated,
unsecured obligations.
 
3.20 OFAC.  The Borrower (i) is not a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) does not engage in any dealings or transactions prohibited
by Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, and (iii) is not a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.
 
3.21 PATRIOT Act.  The Borrower is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended
 
 
SECTION 4.
CONDITIONS PRECEDENT
 
4.1 Conditions to Initial Extension of Credit.  The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction on the Closing Date of the following conditions precedent:
 
(a) Credit Agreement.  The Administrative Agent shall have received (i) this
Agreement executed and delivered by the Agents, the Borrower and each Lender and
(ii) the Notes requested by the Lenders as executed and delivered by the
Borrower.
 
 
48

--------------------------------------------------------------------------------

 
 
(b) Fees.  The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid (including, without limitation, all fees
due under the Fee Letters), and all expenses for which invoices have been
presented (but only the reasonable fees and out-of-pocket expenses of one legal
counsel to the Administrative Agent), on or before the Closing Date.
 
(c) Closing Certificate.  The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments.
 
(d) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of Dewey & LeBoeuf LLP, counsel to the Borrower, Latham & Watkins
LLP, special Illinois counsel to the Borrower, and Rooney Rippie & Ratnaswamy
LLP, special Illinois counsel to the Borrower, substantially in the forms of
Exhibits D-1, D-2 and D-3.  Such legal opinions shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.
 
(e) Certificate of Officers.  The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower
containing specimen signatures of the persons authorized to execute the Loan
Documents on behalf of the Borrower, and any other documents provided for herein
or therein, together with (x) copies of resolutions of the Boards of Directors
of the Borrower authorizing the execution and delivery of the Loan Documents,
(y) copies of the Borrower’s articles or certificate of incorporation, by-laws,
and other governing or organizational documents, and (z) a certificate of good
standing from the Office of the Secretary of State of the state of organization
of the Borrower.
 
(f) Other Documents.  The Administrative Agent shall have received such other
documents, certificates, information and legal opinions as it or the Required
Lenders may have reasonably requested.
 
(g) Consummation of Nicor Merger.  The Nicor Merger shall have been consummated
in accordance with the terms and conditions of the Merger Agreement without any
waiver, modification or consent thereunder that is materially adverse to the
Lenders unless approved by the Lead Arrangers.
 
(h) Termination of Existing Credit Agreements.  Prior to or simultaneously with
the effectiveness of this Agreement, the Borrower shall have repaid all
outstanding advances and shall have paid all other amounts payable under each of
the Existing Credit Agreements, and the commitments under each such Existing
Credit Agreement shall have been terminated.
 
(i) PATRIOT Act.  The Borrower shall have delivered to the Administrative Agent
all documentation and other information requested by the Administrative Agent
that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
 
Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be
 
 
49

--------------------------------------------------------------------------------

 
 
consented to or approved by or acceptable or satisfactory to a Lender, other
than the payment of fees required to be paid under Section 4.1(b), which
requirement shall be satisfied only upon a Lender’s receipt of such payment in
immediately available funds, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty shall be true and correct in all respects) on and as of such date as if
made on and as of such date, except (i) to the extent any representation and
warranty expressly relates to any earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date and except that for purposes of this
Section 4.2, the representations and warranties contained in Section 3.1 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 5.1, and (ii) no representation or
warranty shall be deemed made as of any date subsequent to the Closing Date as
to the matters set forth in Section 3.2, Section 3.6(ii) and Section 3.16.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
(c) Use of Proceeds. If the proceeds of any such extension of credit are to be
used in whole or in part to renew or refund any other note or other evidence of
indebtedness of the Borrower payable at periods of not more than twelve (12)
months after the date of issuance (including, without limitation, any prior
extension of credit by the Borrower), unless requisite Illinois Commerce
Commission approval has been obtained, the Applicable Repayment Date for such
new extension of credit shall not be more than two years after the date such
renewed or refunded indebtedness was originally advanced.
 
Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.
 
SECTION 5.
AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall and shall cause each other Group Member to:
 
 
50

--------------------------------------------------------------------------------

 
 
5.1 Financial Statements.  Furnish to the Administrative Agent  for delivery to
the Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on for such fiscal year without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by the Borrower’s independent certified public accountants of
nationally recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
(other than the last fiscal quarter of each fiscal year), a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited statements
of income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as having
been prepared in accordance with GAAP (subject to normal year end audit
adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and, in the case of quarterly financial statements, except
for the omission of footnotes and subject to normal year end audit adjustments).
 
5.2 Certificates; Other Information.  Furnish to the Administrative Agent for
delivery to the Lenders (or, in the case of clause (d), to the relevant Lender):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, the Borrower during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;
 
(b) (i) prompt notice to the Administrative Agent of any failure by the Borrower
to file with the SEC any annual report on Form 10 K or quarterly report on Form
10 Q on or before the date such report is required to be filed pursuant to SEC
regulations, and (ii) within five days after the same is filed, notice to the
Administrative Agent of the filing of any such annual report on Form 10-K or
quarterly report on Form 10-Q that had not previously been filed by the
 
 
51

--------------------------------------------------------------------------------

 
 
Borrower as described in the preceding clause (i), and the availability to the
Lenders of such filing through electronic access;
 
(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by the Borrower with the SEC of any proxy statement, and the
availability to the Lenders of such filing through electronic access; and
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
5.3 Payment of Taxes.  Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its Federal, state and
other material Taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.
 
5.4 Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except, in the case of any
Subsidiary, to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.3 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.5 Maintenance of Property; Insurance.  (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to maintain such property would not
reasonably be expected to have a Material Adverse Effect and (b) maintain
insurance (either with financially sound insurance companies or through
self-insurance) on all its property in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
 
5.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in respect of the Borrower and its Subsidiaries in
which full, true and correct entries (in all material respects when taken as a
whole) in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to their business and activities and (b)
for purposes of confirming compliance with the Loan Documents or after the
occurrence and during the continuance of an Event of Default, upon reasonable
notice from the Administrative Agent or the Required Lenders, the Borrower will
permit the Lenders (and such Persons as any Lender may designate) during normal
business hours to visit and inspect, under the Borrower’s guidance, any of the
properties of the Group Members, to examine all of their books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and with their independent public accountants (and by this
provision the Borrower authorizes such accountants to discuss with the Lenders
(and such
 
 
52

--------------------------------------------------------------------------------

 
 
Persons as any Lender may designate) the finances and affairs of the Group
Members) all at such reasonable times and as often as may be reasonably
requested; provided, however, that except upon the occurrence and during the
continuation of any Default or Event of Default, not more than one such visit
and inspection may be conducted in any twelve month period.  Prior to the
occurrence of an Event of Default, the Borrower shall only be required to pay
the costs and expenses of professionals retained by the Administrative Agent in
connection with any such visit or inspection.  So long as no Event of Default
has occurred and is continuing, the Borrower shall be obligated to pay all
reasonable costs and expenses incurred by the Administrative Agent and the
Lenders in connection with such visitations and inspections no more than once
annually. The Borrower shall receive advance notice of any proposed discussion
with such accountants and shall have the right to participate therein.
 
5.7 Notices.  Promptly, and in any event within three Business Days after any
Responsible Officer of the Borrower has knowledge of the same, give notice to
the Administrative Agent and each Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) to the extent not previously disclosed in the SEC Disclosure Documents, the
following events, at such time as a Responsible Officer has knowledge thereof;
any (i) default or event of default under any material Contractual Obligation of
the Borrower or any of its Subsidiaries or (ii) litigation or governmental
proceeding that may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, and (iii) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or the institution of proceedings or the taking of any other
action by the PBGC or the Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan, that in any of the foregoing cases
(i) through (iii) singly or in the aggregate, could reasonably be expected to
result in liabilities, losses or claims to the Group Members in an aggregate
amount in excess of $50,000,000; and
 
(c) any adverse change in or downgrade of, or withdrawal or suspension of, the
Moody’s Rating or the S&P Rating of which the Borrower has received written
notification or of which the Borrower becomes aware of the public announcement
thereof.
 
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
5.8 Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable
 
 
53

--------------------------------------------------------------------------------

 
 
Environmental Laws except where such non-compliance would not reasonably be
expected to have a Material Adverse Effect.
 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except where such non-compliance would not reasonably be
expected to have a Material Adverse Effect.
 
5.9 OFAC, PATRIOT Act Compliance.  The Borrower will, and will cause each Group
Member to, (i) refrain from doing business in a Sanctioned Country or with a
Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC, and (ii) provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.
 
 
SECTION 6.
NEGATIVE COVENANTS
 
The Borrower hereby agrees that, during the term of this Agreement, and so long
as the Revolving Commitments remain in effect or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of the other Group Members to, directly or
indirectly:
 
6.1 Financial Condition Covenant.  Permit the ratio of Consolidated Total Debt
to Total Capitalization to be greater than 0.70:1.00 as of the end of any fiscal
month of the Borrower (as determined by the Borrower based on its internal
fiscal month-end consolidated balance sheet prepared not later than ten days
following the end of such fiscal month) or at the end of any fiscal quarter of
the Borrower (as reflected on the consolidated financial statements delivered to
the Lenders pursuant to Section 5.1).  For purposes of the foregoing, to the
extent Consolidated Total Debt includes outstanding amounts under Hybrid
Securities, then a portion of the amount of such Hybrid Securities not to exceed
a total of 15% of Total Capitalization may be excluded from Consolidated Total
Debt.
 
6.2 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Mechanics’, warehousemen’s, landlord’s, materialmen’s, carriers’, and other
similar Liens arising in the ordinary course of business that are not overdue
for a period longer than 30 days or that are being contested in good faith by
appropriate proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of the Borrower in conformity with
GAAP;
 
 
54

--------------------------------------------------------------------------------

 
 
(d) Liens in respect of judgments or awards pending appeal (other than judgments
or awards not constituting an Event of Default under Section 7(h)) so long as
execution is not levied thereunder, and Liens in favor of plaintiff or defendant
in any action before a court or a tribunal as security for costs or expenses
where such action is being prosecuted or defended in the bona fide interest of
the Borrower or any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 6.1, (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(g) Liens (x) outstanding on or over any Assets acquired after the Closing Date,
(y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i) Liens existing on the Closing Date and set forth on Schedule 6.2(i) and
Liens granted pursuant to the terms of the Nicor Gas Indenture as renewed,
extended, refinanced or replaced, provided that such renewal, extension,
refinancing, or replacement does not cover any other Assets or increase the
obligations secured thereby;
 
(j) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which do not materially
impair their use in the operation of the business of the Borrower or any
Subsidiary;
 
(k) Liens with respect to any surplus assets leased by the Borrower or any
Subsidiary;
 
 
55

--------------------------------------------------------------------------------

 
 
(l) Liens on any property owned by a Person other than the Borrower or any
Subsidiary if the Borrower or a Subsidiary holds only leasehold interests or
easements, rights-of-way, licenses or similar rights of use or occupancy with
respect to such property; and
 
(m) Liens created or outstanding on Assets of the Borrower or other Group
Members,  provided that the aggregate outstanding principal, capital and nominal
amounts  secured by all Liens created or outstanding as permitted under clauses
(f), (g), (h) and (i) above and this clause (m) shall not at any time exceed 10%
of Consolidated Net Worth.
 
6.3 Fundamental Changes.  Merge, consolidate or amalgamate, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its property or business, except that so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom:
 
(a) any entity may be merged or consolidated with or into the Borrower (provided
that the Borrower shall be the continuing or surviving corporation) or any
Subsidiary of the Borrower (provided that the continuing or surviving
corporation shall be a Subsidiary of the Borrower unless constituting a
Disposition permitted by Section 6.4); and
 
(b) any Subsidiary of the Borrower may Dispose of any or all of its Assets (i)
to the Borrower or any other Subsidiary of the Borrower (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
6.4 and may thereafter liquidate, wind up or dissolve.
 
6.4 Disposition of Property.  Dispose of any of its Assets, whether now owned or
hereafter acquired, or, in the case of the Borrower or any of its Subsidiaries,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 
(a) Dispositions in the ordinary course of business of obsolete or worn out
property or property no longer used or useful;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 6.3(b)(i);
 
(d) sales or issuances of any Subsidiary’s Capital Stock to the Borrower or to
any Subsidiary of the Borrower; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since September 30, 2011, would not exceed 20% of the Borrower’s
consolidated Assets at the end of the preceding fiscal quarter (including the
fourth fiscal quarter) of the Borrower for which financial statements have most
recently been delivered to the Administrative Agent pursuant to Section 5.1.
 
6.5 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase,
 
 
56

--------------------------------------------------------------------------------

 
 
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:
 
(a) any Subsidiary may make Restricted Payments to the Borrower or to any
Subsidiary of the Borrower or to any third-party investors in any Subsidiary of
the Borrower;
 
(b) so long as no Event of Default shall have occurred and be continuing or
result therefrom, the Borrower may (i) pay dividends on shares of its Capital
Stock (provided that the Borrower may pay dividends on shares of its Capital
Stock within 60 days after the date of declaration thereof, so long as on the
date of declaration no Event of Default shall have occurred and be continuing or
result therefrom) and (ii) purchase or otherwise acquire Capital Stock of any
other Group Member; and
 
(c) so long as no Event of Default shall have occurred and be continuing or
result therefrom, the Borrower may buy back any outstanding shares of its
Capital Stock.
 
6.6 Intentionally Omitted.
 
6.7 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a) accounts receivable arising, trade credit extended, or deposits made in
connection with the purchase price of goods or services, in each case in the
ordinary course of business;
 
(b) (x) investments in Cash Equivalents and (y) investments in ICC Permitted
Investments;
 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by the Borrower or its Subsidiaries consisting of
purchases of, or other investments in, the Capital Stock or other equity or
ownership interests, assets, obligations or other interests in, Subsidiaries,
joint ventures, or other Persons, in each case that are engaged principally in
the business of purchasing, gathering, compression, transportation, generation,
distribution, exploration, production, processing or storage of natural gas or
electricity, or asset management with respect to the foregoing (the foregoing
collectively referred to as “Permitted Acquisitions”);
 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e); and
 
 
57

--------------------------------------------------------------------------------

 
 
(g) (i) intercompany Investments between the Borrower and any Group Member and
(ii) intercompany Investments between the Borrower and any Affiliate, in each
case, to the extent made in the ordinary course of business of the Borrower, or
of such Group Member or such Affiliate, as the case may be.
 
6.8 Negative Pledge Clauses.  Except for the agreements listed or described on
Schedule 6.8 (and any successor agreement thereto in connection with the
replacement or refinancing thereof; provided, that the provisions of such
successor agreement, when taken as a whole, are no more restrictive those
contained in the agreement to which it is a successor), enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents, (b) any agreement governing any
Lien otherwise permitted hereby (in which case, any prohibition or limitation
shall only be effective against the assets covered thereby) and (c) any
agreement in effect at the time any Person becomes a Subsidiary of the Borrower
(including by way of merger or consolidation) and any successor agreement
thereto in connection with the replacement or refinancing thereof; provided,
that the provisions of such successor agreement, when taken as a whole, are no
more restrictive those contained in the agreement to which it is a successor;
and provided further, that such agreement was not entered into in contemplation
of such Person becoming a Subsidiary.
 
6.9 Clauses Restricting Subsidiary Distributions.  Except for the agreements
listed on Schedule 6.8 (and any successor agreement thereto in connection with
the replacement or refinancing thereof; provided, that the provisions of such
successor agreement, when taken as a whole, are no more restrictive those
contained in the agreement to which it is a successor), enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement permitted hereunder that has been entered into
in connection with the Disposition of all or substantially all of the Capital
Stock or Assets of such Subsidiary (in which case, any restriction shall only be
effective against such Capital Stock or Assets), (ii) any agreements with joint
venture partners in connection with joint ventures permitted by this Agreement,
(iii) any agreement in effect at the  time any Person becomes a Subsidiary of
the Borrower (including by way of merger or consolidation) and any successor
agreement thereto in connection with the replacement or refinancing thereof;
provided, that the provisions of such successor agreement, when taken as a
whole, are no more restrictive those contained in the agreement to which it is a
successor; and provided further, that such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, (iv) solely in the case of
clause (c) above, any agreement governing any Lien otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets covered thereby) and (v) solely in the case of clause (c) above,
customary provisions in leases, licenses and other contracts restricting the
assignment thereof.
 
 
58

--------------------------------------------------------------------------------

 
 
6.10 Lines of Business and Hedge Activities.  (a) With respect to the Borrower,
enter into any business, except for that in which the Borrower is engaged on the
Closing Date, (b) with respect to any Subsidiary of the Borrower, enter into any
business, either directly or through any other Subsidiary, except for (i) those
businesses in which the Borrower and its Subsidiaries and its existing joint
ventures are engaged on the date of this Agreement, (ii) that are reasonably
related or incidental to the businesses referred to in the preceding clause (i),
or (iii) that are being undertaken by comparable companies in the natural gas
and electricity industries, or (c) with respect to the Borrower and each other
Group Member, enter into any Hedge Agreement except in the ordinary course of
their business and consistent with industry practices.
 
 
SECTION 7.
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, or (ii) any interest on any Loan or any other
amount payable hereunder or under any other Loan Document (other than any amount
referred to in clause (i) above), within five days after any such interest or
other amount becomes due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or
 
(c) (i) the Borrower shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a), Section 5.7(a) or
Section 6.1 of this Agreement; or
 
(d) the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Responsible Officer of the Borrower or (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto (after giving effect
to any applicable cure periods); or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace or notice and cure,
if any, provided in any instrument or agreement under which such Indebtedness
was created; or (iii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to cause the
acceleration of the maturity of such Indebtedness; or any such
 
 
59

--------------------------------------------------------------------------------

 
 
Indebtedness shall be declared due and payable, or be required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the scheduled maturity thereof by reason of such event or condition; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the total principal amount of which
exceeds in the aggregate $50,000,000 (which, in the case of Indebtedness arising
under any Hedge Agreement, shall be determined as the amount, if any, that would
then be payable by the Group Member thereunder if such Hedge Agreement were to
be terminated as a result of default by such Group Member); or
 
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against any Group Member any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or
 
 
60

--------------------------------------------------------------------------------

 
 
condition, together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $50,000,000; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof;
 
(i) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of AGL Resources Inc. or (ii) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) other
than AGL Resources Inc. shall become the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of a sufficient number of
shares of all classes of stock then outstanding of the Borrower entitled to vote
in the election of directors such that such “person” or “group” is empowered to
elect a majority of the directors of the Borrower; or
 
(j) the Borrower or any Person acting on behalf of the Borrower shall challenge
the validity of this Agreement, the Fee Letters or the Notes or the Borrower’s
obligations thereunder;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the Revolving
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare all or any portion of the Revolving
Commitments to be terminated forthwith, whereupon such portion of the Revolving
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, exercise on
behalf of itself, the Lenders all rights and remedies available to it, the
Lenders under the Loan Documents and applicable law.  After all obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
 
SECTION 8.
THE AGENT
 
 
61

--------------------------------------------------------------------------------

 
 
8.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Except as set forth in Section 8.9, the provisions of
this Section 8 are solely for the benefit of the Administrative Agent and the
Lenders, the Borrower shall have no rights as a third party beneficiary of any
of such provisions.
 
8.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
 
8.3 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7 and 9.1) or (ii) in the absence of its
own gross negligence or willful misconduct.
 
 
62

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
8.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
8.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
8.6 Non Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower or any
 
 
63

--------------------------------------------------------------------------------

 
 
affiliate of the Borrower, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or affiliates.
 
8.7 Indemnification.  To the extent that the Borrower for any reason fails to
pay any amount required under Section 9.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any other Indemnitee, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such other
Indemnitee, as the case may be, such Lender’s proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
other Indemnitee of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity.
 
8.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though such Agent were not an Agent.  With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
8.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent
 
 
64

--------------------------------------------------------------------------------

 
 
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans.  If no successor agent has accepted appointment as Administrative
Agent by the date that is ten days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for
above.  After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.
 
8.10 Co-Documentation Agents, Co-Syndication Agents and Joint Arrangers.  None
of the Co-Documentation Agents, the Co-Syndication Agents or the Joint Arrangers
shall have any duties or responsibilities hereunder in its capacity as such.
 
 
SECTION 9.
MISCELLANEOUS
 
9.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1.  The Required Lenders and
the Borrower (any required response to the matters described in clauses (a) or
(b) of this Section 9.1 not to be unreasonably delayed by any party) party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (any required response to the
matters described in clauses (a) or (b) of this Section 9.1 not to be
unreasonably delayed by any party) party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Borrower hereunder or thereunder or (b) waive,
on such terms and conditions as the Required Lenders or the Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive any
principal amount or extend the final scheduled date of maturity of any Loan
beyond the Revolving Termination Date, reduce the stated rate of any interest or
fee payable hereunder or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the written consent of each Lender directly
affected thereby;  (ii) eliminate or reduce the voting rights of any Lender
under this Section 9.1 without the written consent of such Lender; (iii) reduce
any percentage specified in the definition of Required Lenders or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents without the written consent of
all Lenders; (iv) amend, modify or waive any provision of Section 8 without the
written consent of the Administrative Agent; (v) amend, modify or waive any
provision of Section 2.3 or 2.3(d)
 
 
65

--------------------------------------------------------------------------------

 
 
without the written consent of the Swingline Lender, or (vi) modify or waive
Sections 2.1(c) or 2.15 or the pro rata treatment of any Lender without the
written consent of all Lenders directly affected thereby.  Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent
thereon.  Notwithstanding anything to the contrary herein, (1) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders of each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender and (2) if the
Administrative Agent and the Borrower shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following the posting
of such amendment to the Lenders.
 
9.2 Notices.
 
(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, upon receipt if received
during the recipient’s normal business hours or the next business day if
received after recipient’s normal business hours for the day upon which such
telecopy notice was sent, addressed as follows in the case of the Borrower and
the Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
 
To the Borrower:
Northern Illinois Gas Company

C/O AGL Resources Inc.
Ten Peachtree Place, NE, Suite 1000
Atlanta, GA 30309
Attention:  Chief Financial Officer
Telecopy:  404-584-3509
Telephone:  404-584-3580
 
With a copy to:                                               AGL Resources Inc.
Ten Peachtree Place, NE, Suite 1000
 
 
66

--------------------------------------------------------------------------------

 
 
Atlanta, GA 30309
Attention:  General Counsel
Telecopy:  404-584-3419
Telephone:  404-584-3430
 
To the Administrative Agent
or Swingline Lender:                                        SunTrust Agency
Services
303 Peachtree St.
Atlanta, GA 30308
Attention:  Doug Weltz
Telephone:  404-813-5156
Telecopy:  404-495-2170


With a copy to:                                               SunTrust Bank
303 Peachtree St.
Atlanta, GA 30308
Attention:  Andrew Johnson
Telephone:  404-658-4692
Telecopy:  404-827-6270


To Wells Fargo Bank:                                      Wells Fargo Bank,
National Association
301 S. College St., 15th Floor
MAC:  D1053-150
Charlotte, NC 28202
Attention:  Allison Newman
Telephone:  704-383-5260
Telecopy:  704-715-1486
 
To BTMU:                                                      The Bank of
Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
Attention:  Alan Reiter
Telephone:  212-782-5649
Telecopy:  212-782-6440
 
 
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 
 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
(b) The Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  The Agent Parties (as defined below) do not warrant the adequacy of
the platform and expressly disclaim liability for errors or
 
 
67

--------------------------------------------------------------------------------

 
 
omissions in the communications effected thereby (the “Communications”).  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Communications through the Platform other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Agent Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
Information required to be delivered pursuant to Sections 5.1, 5.2(b)(ii) and
5.2(c) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent (which notice the Administrative
Agent shall promptly provide to the Lenders) that such information has been
posted on the SEC website on the Internet at sec.gov/edaux/searches.htm, on the
Borrower’s IntraLinks site at intralinks.com or at another website identified in
such notice and accessible by the Lenders without charge.
 
9.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
9.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and for a period of one year
after the indefeasible payment in full of all Obligations and the termination of
this Agreement and the other Loan Documents.
 
9.5 Payment of Expenses and Taxes; Indemnity; Damage Waiver.  The Borrower
agrees (a) to pay or reimburse the Arrangers and the Administrative Agent for
all of their reasonable out of pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under
 
 
68

--------------------------------------------------------------------------------

 
 
this Agreement, the other Loan Documents and any such other documents, including
the reasonable and out-of-pocket fees and disbursements of counsel (but limited
in the case of fees and disbursements of counsel to one counsel for the
Administrative Agent and one additional counsel to the Lenders (and appropriate
specialty and local counsel for each); provided, however, that in the event any
Lender or its counsel reasonably determines that it would create an actual or
potential conflict of interest to not have individual counsel, such Lender may
engage and be reimbursed for its own counsel in accordance with the foregoing),
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, Other Taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, each
Arranger, the Administrative Agent and their respective officers, directors,
employees, Affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against the Borrower under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”); provided, that the Borrower
shall have no obligation hereunder to any Indemnitee (i) with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(ii) in any proceeding that does not involve an act or alleged act or omission
or alleged omission by the Borrower or any of the Borrower’s affiliates and is
brought by an indemnitee against another indemnitee; provided, that
notwithstanding this clause (ii), any party to such proceeding that was acting
in its capacity as an agent, an arranger, a bookrunner or in another agency
capacity with respect to the Facility and the transactions contemplated by this
Agreement and the other Loan Documents shall be indemnified in its capacity as
such in all such proceedings.  To the maximum extent permitted by applicable
law, each party to this Agreement agrees that it shall not assert, and hereby
waives, any right or claim against any other party to this Agreement, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated by this Agreement
or any other Loan Document, any Loan or the use of the proceeds thereof;
provided, however, that Indemnified Liabilities arising out of a claim by any
Person against an Indemnitee shall be considered direct damages for purposes of
this Section 9.5, even if such claim may constitute consequential damages with
respect to the Person asserting such claim.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including
 
 
69

--------------------------------------------------------------------------------

 
 
Intralinks, SyndTrak or similar systems) in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.  Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 9.5 shall
be payable not later than ten days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 9.5 shall be submitted to the
Treasurer, AGL Resources Inc. (Telephone No. 404/584-3582) (Telecopy No.
404/584-3589), at the address of the Borrower set forth in Section 9.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this Section 9.5
shall survive repayment of the Loans and all other amounts payable
hereunder.  Notwithstanding the foregoing, Indemnified Liabilities under clause
(d) of this Section 9.5 shall not include any Taxes, other than any Taxes that
represent losses, claims or damages arising solely from any non-Tax claim.
 
9.6 Successors and Assigns; Participations and Assignments.
 
(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Lender.
 
(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation.  The Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing
 
 
70

--------------------------------------------------------------------------------

 
 
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement, provided
that, in purchasing such participating interest, such Participant shall be
deemed to have agreed to share with the Lenders the proceeds thereof as provided
in Section 9.7(a) as fully as if it were a Lender hereunder.  The Borrower also
agrees that each Participant shall be entitled to the benefits of Sections 2.16,
2.17 and 9.5 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of Section 2.17, such Participant shall have complied with the requirements of
said Section and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred. Each Lender selling participations (other than the sale
of participations to a Lender Affiliate) shall use its commercially reasonable
efforts to provide prompt notice to the Borrower and the Administrative Agent of
such participations and of the identity of the purchasers of such
participations; provided that no delay or failure of such notice to be so given
shall affect the validity of such sale.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
 
(c) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment of a Loan, unless
each of the Administrative Agent and the Borrower otherwise consents to such
lesser amount, (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.  Upon (i) the
execution and delivery of the Assignment and Acceptance by the assigning Lender
(the “Assignor”) and assignee Lender (the “Assignee”), (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, (iii) consent thereof from the Borrower to the extent required pursuant
to this paragraph (c) and (iv) if such assignee Lender is a Non-U.S. Lender,
compliance by such Person with Section 2.15(d), from and after the effective
date
 
 
71

--------------------------------------------------------------------------------

 
 
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.5.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(d) Notwithstanding anything to the contrary contained in this Agreement, no
assignment shall be made (i) to the Borrower or any of its Subsidiaries or
Affiliates, or (ii) to any Defaulting Lender or any of its Subsidiaries, or any
Person, who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii) of this Section 9.6(d).
 
(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment (but not including the Borrower) shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swingline Loans in accordance with its Revolving
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
(f) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal and stated
interest amounts of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this
Agreement.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect
 
 
72

--------------------------------------------------------------------------------

 
 
thereto being made in the Register (and each Note shall expressly so
provide).  Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance, and thereupon one or more new Notes shall be
issued to the designated Assignee.
 
(g) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 9.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.
 
(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 9.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.
 
(i) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.
 
(j) Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
 
9.7 Adjustments; Set off.
 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 7, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is
 
 
73

--------------------------------------------------------------------------------

 
 
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower, as the case
may be; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff hereunder, (x) all amounts so set off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.23 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders (including the
Swingline Lender), and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
9.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
9.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
9.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the Swingline Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
9.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
 
 
74

--------------------------------------------------------------------------------

 
 
9.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.12 Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the Borough of Manhattan in the city of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
9.13 Acknowledgements.  The Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
9.14 Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by the Borrower
pursuant to this Agreement that is designated by the Borrower as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the
 
 
75

--------------------------------------------------------------------------------

 
 
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) subject to an
agreement to comply with the provisions of this Section, to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facility, (j) with the consent of the Borrower providing such information, or
(k) in connection with the exercise of any remedy hereunder or under any other
Loan Document. Notwithstanding the foregoing, the parties agree that this
Agreement does not limit the ability of any party hereto (or any employee,
representative, or other agent of such party) to disclose to any Person the tax
treatment or tax structure of the financing transactions evidenced by this
Agreement; provided, however, the foregoing is not intended to waive the
attorney-client privilege or any other privileges, including the tax advisor
privilege under Section 7525 of the Code.
 
9.15 WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
9.16 PATRIOT Act Notice.  Each of the Lenders and the Agents hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the names and addresses of the Borrower and any other
information that will allow such Lender or Agent, as applicable, to identify the
Borrower in accordance with the PATRIOT Act.
 
9.17 No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower.  The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and the Borrower and their respective stockholders or its
affiliates.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
the Borrower and their respective management, stockholders, creditors or any
other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising the
Borrower on
 
 
76

--------------------------------------------------------------------------------

 
 
other matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents and (iv) it has consulted its own
legal and financial advisors to the extent it deemed appropriate.  Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.  Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Borrower, in connection with such transaction or the process leading thereto.
 
[Remainder of Page intentionally blank:  next page is Signature Page]
 
 
77

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
NORTHERN ILLINOIS GAS COMPANY
 
 
By:
 /s/ ANDREW W. EVANS  

Name:  Andrew W. Evans
Title:  Executive Vice President and Chief
Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK, as Administrative Agent and a Lender
 
 
By:
  /s/ SEAN DRINAN  

Name:  Sean Drinan
Title:  Managing Director
 
 
 

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender
 
 
By:
  /s/ ALLISON NEWMAN  

Name:  Allison Newman
Title:  Director
 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agent and a Lender
 
 
By:
  /s/ ALAN REITER  

Name:  Alan Reiter
Title:  Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and a Lender
 
 
By:
  /s/ HELEN D. DAVIS  

Name:  Helen D. Davis
Title:  Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and a Lender
 
 
By:
  /s/ MICHAEL T. SAGGES  

Name:  Michael T. Sagges
Title:  Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
  /s/ MIKE MASON  

Name:  Mike Mason
Title:  Director
 
 
 

--------------------------------------------------------------------------------

 
 
FIFTH THIRD BANK, as a Lender
 
 
By:
  /s/ KENNETH W. DEERE  

Name:  Kenneth W. Deere
Title:  Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
  /s/ MARK WALTON  

Name:  Mark Walton
Title:  Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
By:
  /s/ MICHAEL KING  

Name:  Michael King
Title:  Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
 
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
 
By:
  /s/ MATTHEW MAIN  

Name:  Matthew Main
Title:  Authorised Signatory
 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
  /s/ JAMES TRIMBLE  

Name:  James Trimble
Title:  Managing Director
 
 
 

--------------------------------------------------------------------------------

 
 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
By:
  /s/ JOHN CANTY  

Name:  John Canty
Title:  Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NEW YORK MELLON, as a Lender
 
 
By:
   /s/ JOHN N. WATT  

Name:  John N. Watt
Title:  Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
By:
   /s/ ROBERT T. BARNABY  

Name:  Robert T. Barnaby
Title:  Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
PNC BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
   /s/ M. COLIN WARMAN  

Name:  M. Colin Warman
Title:  Assistant Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
 
REVOLVING COMMITMENTS
 
LENDER
 
REVOLVING COMMITMENT
 
SunTrust Bank
  $ 75,250,000  
Well Fargo Bank, National Association
  $ 75,250,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 69,125,000  
JP Morgan Chase Bank. N.A.
  $ 69,125,000  
U.S. Bank National Association
  $ 52,500,000  
Bank of America, N.A.
  $ 52,500,000  
Fifth Third Bank
  $ 43,750,000  
Goldman Sachs Bank USA
  $ 43,750,000  
Morgan Stanley Bank, N.A.
  $ 43,750,000  
The Royal Bank of Scotland plc
  $ 43,750,000  
The Bank of Nova Scotia
  $ 35,000,000  
The Northern Trust Company
  $ 35,000,000  
The Bank of New York Mellon
  $ 26,250,000  
Branch Banking and Trust Company
  $ 17,500,000  
PNC Bank, National Association
  $ 17,500,000  
Total Revolving Commitments
  $ 700,000,000  



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.14
 
SUBSIDIARIES
 
Name
Jurisdiction
of
Organization
% of Capital Stock
owned by
the Borrower
 NI-Gas Exploration, Inc.
Illinois
100%



 


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.16
 
ENVIRONMENTAL MATTERS
 
Borrower Manufactured Gas Plants
·  
424 S. River St., Aurora, IL

 
·  
820 Locust St., Belvidere, IL

 
·  
16th St. & State, Chicago Heights, IL

 
·  
14th St. & Market, DeKalb, IL

 
·  
216 S. Liberty Ave., Freeport, IL

 
·  
115 W. Division St., Lockport, IL

 
·  
5th St. & 9th Ave., Mendota, IL

 
·  
722 Walker Street, Pontiac, IL

 
·  
Oakton St. & McCormick Rd., Skokie, IL

 
·  
909 Clinton St., Ottawa, IL

 
·  
1201 W. Washington St., Bloomington, IL

 
·  
300 N. Washington St., Paxton, IL

 
·  
Second Ave. & Second St., Rochelle, IL

 
·  
James St. & Ann, Blue Island, IL

 
·  
900 University Place, Evanston, IL

 
·  
Broadway & Ingalls, Joliet, IL

 
·  
103 3rd St., Lincoln, IL

 
·  
17401 Broadway St., Lockport Township, IL

 
·  
17401 Broadway St., Lockport Township North, IL

 
·  
Jefferson St. & Nettle St., Morris, IL

 
·  
100 S. Orange St., Morrison, IL

 
·  
1001 S. Lombard Ave., Oak Park, IL

 
·  
Miller St. & Bass St., Sterling, IL

 
·  
Cedar St. & the Vermillion River, Streator, IL

 
·  
130 E. First St., Geneseo, IL

 
·  
570 N. Harrison Ave., Kankakee, IL

 
·  
601-609 E. 47th St., LaGrange, IL

 
·  
500 Walker Street, Ottawa, IL

 
 
 
 

--------------------------------------------------------------------------------

 
 
For additional discussion and detailed description of MGP matters, including
regulatory recovery mechanism, see Nicor Inc.’s and the Borrower’s 2010 10-K
filing and 10-Q filing for the quarter ended September 30, 2011.
 
The Borrower has received inquiries from the Illinois Attorney General, the U.S.
Environmental Protection Agency and the Illinois Environmental Protection Agency
regarding several incidents where liquids containing PCBs traveled through the
Borrower’s equipment into several customers’ homes in Park Ridge, IL.


Claims have been made relating to damage and/or injury allegedly caused by the
removal of mercury regulators from the homes of the Borrower’s customers.


The Borrower has received notice of a potential citizens’ suit for damage
related to deprivation of use of a waterway for kayaking due to contamination
resulting from a former manufactured gas plant.


The Borrower owned a multi-use reporting facility at 715 Parkwood Avenue in
Romeoville, Illinois.  On September 9, 2010, an Enbridge pipeline located on
Parkwood Avenue in the front of the Borrower’s facility ruptured resulting in
250,000 gallons of oil leaking into the surrounding area and the Borrower’s
facility.  On December 22, 2010, the Borrower transferred the facility and all
related environmental liabilities to Enbridge under a confidential settlement
agreement.  Enbridge is remediating the oil leak under the U.S. EPA’s oversight.


The Borrower also owns a multi-use reporting facility at 750 North Elmhurst Road
in Elk Grove Village, Illinois, at which soil is contaminated by petroleum
products from a previously removed underground storage tank.  The Borrower has
not received any damage claim or violation notice regarding this contamination,
and the Borrower intends to voluntarily remediate the contamination in early
2012.


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.2(i)
 
EXISTING LIENS
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.8
 
AGREEMENTS PROHIBITING OR LIMITING LIENS
 
1.  
Indenture dated January 1, 1954, between Commonwealth Edison Company and
Continental Illinois National Bank and Trust Company of Chicago, as supplemented
from time to time, and as last supplemented by a Supplemental Indenture, dated
as of January 25, 2011 to be effective February 1, 2011, between the Borrower
and The Bank of New York Mellon Trust Company, N.A., as successor trustee under
the Indenture dated as of January 1, 1954, as amended or supplemented from time
to time.

 
2.  
Amended and Restated Credit Agreement, dated November 10, 2011, among AGL
Resources, as Guarantor, AGL Capital Corporation, as Borrower, the Lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent and any renewal, extension, refinancing or replacement
thereof, as amended, restated, modified, renewed, refunded, replaced or
refinanced (including by means of sales of debt securities or preferred equity)
in whole or in part from time to time (and whether or not with the original
administrative agent and lenders or another administrative agent or agents or
other lenders and whether provided under a credit or other agreement or an
indenture).

 
3.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement dated December 17, 2010, and by that
certain Second Amendment to Reimbursement Agreement dated August 11, 2011,
pursuant to which direct pay letters of credit will be posted to support the
$39.0 million bonds due June 1, 2026 issued by New Jersey Economic Development
Authority, for which that certain Loan Agreement, dated June 1, 1996, between
NUI Utilities, Inc. (f/k/a NUI Corporation) and New Jersey Economic Development
Authority, as amended, was executed.

 
4.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement dated December 17, 2010, and by that
certain Second Amendment to Reimbursement Agreement dated August 11, 2011,
pursuant to which direct pay letters of credit will be posted to support the
$54.6 million bonds due June 1, 2032 issued by New Jersey Economic Development
Authority, for which that certain Loan Agreement, dated May 1, 2007, between
Pivotal Utility Holdings, Inc. (f/k/a NUI Utilities, Inc. and NUI Corporation)
and New Jersey Economic Development Authority, as amended, was executed.

 
5.  
Reimbursement Agreement dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and The Bank of
Tokyo-

 
 
 

--------------------------------------------------------------------------------

 
 
  
Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and Lender, as
amended by that First Amendment to Reimbursement Agreement dated December 17,
2010, and by that certain Second Amendment to Reimbursement Agreement dated
August 11, 2011, pursuant to which direct pay letters of credit will be posted
to support the $20 million bonds due October 1, 2024 issued by Brevard County,
FL, for which that certain Loan Agreement, dated April 1, 2005, between Pivotal
Utility Holdings, Inc. and Brevard County, FL, as amended, was executed.

 
6.  
Reimbursement Agreement dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and The
Bank of Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and
Lender, as amended by that First Amendment to Reimbursement Agreement dated
December 17, 2010, and by that certain Second Amendment to Reimbursement
Agreement dated August 11, 2011, pursuant to which direct pay letters of credit
will be posted to support the $46.5 million bonds due October 1, 2022 issued by
New Jersey Economic Development Authority, for which that certain Loan
Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and New
Jersey Economic Development Authority, as amended, was executed.

 
7.  
Note Purchase Agreement dated August 31, 2011, among AGL Capital Corporation,
AGL Resources Inc. and the respective purchasers named therein pursuant to which
AGL Capital Corporation issued the private placement notes described therein on
October 27, 2011.

 
8.  
Master Program Agreements, Consent and Assignment Agreements, Loan Agreements or
other similar financing documents pursuant to which lending institutions lend
money to subsidiaries of AGL Resources Inc. to finance capital improvements made
to departments, instrumentalities, agencies, and other entities of the United
States government by such Holdings subsidiaries pursuant to government area-wide
contracts, such loans being secured by liens on accounts receivable payable by
the U.S. Government to AGL Resources Inc. or its subsidiaries.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered to you pursuant to Section 5.2(a) of
the Credit Agreement, dated as of ___________, 2011, as amended, restated,
supplemented or modified from time to time (the “Credit Agreement”), among
NORTHERN ILLINOIS GAS COMPANY, an Illinois corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”) and SUNTRUST BANK, as administrative agent (in
such capacity, the “Administrative Agent”).  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined.
 
1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of the Borrower.
 
2. I have reviewed and am familiar with the contents of this Certificate.
 
3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below].
 
4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 6.1 of the Credit Agreement.
 
[SIGNATURE ON THE FOLLOWING PAGE]
 
 
A - 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I execute this Certificate this ___ day of _________,
______.
 
NORTHERN ILLINOIS GAS COMPANY
 
 
By:
   

Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1 to
 Compliance Certificate
 
[Attach Applicable Financial Statements]
 
 
A - Attachment 1

--------------------------------------------------------------------------------

 
 
Attachment 2 to
Compliance Certificate
 
The information described herein is as of ____________, 20__, and pertains to
the period from ____________________, 20__, to _________________, 20__.
 
[Set forth Covenant Calculations]
 
 
A - Attachment 2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF CLOSING CERTIFICATE
 
_________, 2011
 
Pursuant to Section 4.1(c) of the Credit Agreement dated as of _____________,
2011 (the “Credit Agreement”; terms defined therein being used herein as therein
defined), among NORTHERN ILLINOIS GAS COMPANY, an Illinois corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”), the undersigned
______________________, in his/her capacity as ______________________ of the
Borrower hereby certifies as follows:
 
1. The representations and warranties of the Borrower set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Borrower pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects (except to
the extent that such representation and warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date hereof with the same effect as if made on the
date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
 
2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to any Loans to be made on the date hereof.
 
3. The conditions precedent set forth in Section 4.1 of the Credit Agreement
were satisfied as of the Closing Date.
 


 
[signatures on following page]
 
 
B - 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date set forth below.
 


Name:
Title:
Date:  _________, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any swingline loans included in such facilities), and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.
 
1.
Assignor[s]:
________________________________

 

--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
C - 1

--------------------------------------------------------------------------------

 
 
______________________________
[Assignor [is] [is not] a Defaulting Lender]
 
2.
Assignee[s]:
______________________________

 
______________________________
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
 
3.
Borrower(s):
Northern Illinois Gas Company

 
4.
Administrative Agent:
SunTrust Bank, as the administrative agent under the Credit Agreement

 
5.
Credit Agreement:
The Credit Agreement dated as of [__________], 2011, among NORTHERN ILLINOIS GAS
COMPANY, an Illinois corporation, the Lenders from time to time parties thereto,
SUNTRUST BANK, as Administrative Agent, and the other agents parties thereto

 
6.      Assigned Interest[s]:
 
Assignor[s]5
Assignee[s]6
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans8
CUSIP Number
   
Revolving Commitment
                                                 



 
[7.
Trade Date:
______________]9

 
[Page break]

--------------------------------------------------------------------------------

 
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
C - 2

--------------------------------------------------------------------------------

 
 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR[S]10
[NAME OF ASSIGNOR]
 
By:                                                                
Title:
 
[NAME OF ASSIGNOR]
 
By:                                                                                                                               
Title:
 
ASSIGNEE[S]11
[NAME OF ASSIGNEE]
 
By:                                                                                                                               
Title:
 
[NAME OF ASSIGNEE]
 
By:                                                                                                                                 
Title:
 
[Consented to and]12 Accepted:
 
SUNTRUST BANK, as Administrative Agent


By:                                                                                                                       
Title:
 
[Consented to:]13
 
[NAME OF RELEVANT PARTY]
 
By:                                                                                                                       
Title:
 



--------------------------------------------------------------------------------

 
10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.
 
 
C - 3

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
1.           Representations and Warranties.
 
1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower or any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance the
Borrower or any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 9.6 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
C - Annex 1

--------------------------------------------------------------------------------

 
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.
 
3.           General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  THIS
ASSIGNMENT AND ACCEPTANCE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
C - Annex 1

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1
 
FORM OF DEWEY LEBOEUF LLP LEGAL OPINION
 
[See Attached]
 
 
D - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT D-2
 
FORM OF LATHAM & WATKINS LLP LEGAL OPINION
 
[See Attached]
 
 
D - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3
 
FORM OF ROONEY RIPPIE & RATNASWAMY LLP LEGAL OPINION
 
[See Attached]
 
 
D - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT E-1
 
FORM OF REVOLVING NOTE
 
Borrower’s Taxpayer Identification No. _____________


REVOLVING NOTE




$___________                                                              ____________,
20__
New York, New York




FOR VALUE RECEIVED, NORTHERN ILLINOIS GAS COMPANY, an Illinois corporation (the
“Borrower”), hereby promises to pay to the order of
 
______________________________ (the “Lender”), at the offices of SunTrust Bank
(the “Administrative Agent”) located at 303 Peachtree St., Atlanta, Georgia (or
at such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of
_______________, 2011 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among the Borrower, the Lenders from time to
time parties thereto, and SunTrust Bank, as Administrative Agent, the principal
sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Revolving Loans made by the
Lender, under the terms and conditions of this promissory note (this “Revolving
Note”) and the Credit Agreement.  The defined terms in the Credit Agreement are
used herein with the same meaning.  The Borrower also promises to pay interest
on the aggregate unpaid principal amount of this Revolving Note at the rates
applicable thereto from time to time as provided in the Credit Agreement.
 
This Revolving Note is one of a series of Revolving Notes referred to in the
Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement.  All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.
 
In the event of an acceleration of the maturity of this Revolving Note, this
Revolving Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
 
 
E - 1

--------------------------------------------------------------------------------

 
 
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
 
This Revolving Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive general jurisdiction of the courts of the State
of New York, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof, although the Lender shall not be
limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




NORTHERN ILLINOIS GAS COMPANY




By:              ________________________________


Title:           ________________________________
 
 
E - 1

--------------------------------------------------------------------------------

 


EXHIBIT E-2
 
FORM OF SWINGLINE NOTE
 
Borrower’s Taxpayer Identification No. _____________


SWINGLINE NOTE




$75,000,000.00                                                         
  ____________, 20__
New York, New York




FOR VALUE RECEIVED, NORTHERN ILLINOIS GAS COMPANY, an Illinois corporation (the
“Borrower”), hereby promises to pay to the order of
 
SUNTRUST BANK (the “Swingline Lender”), at the offices of SunTrust Bank (the
“Administrative Agent”) located at 303 Peachtree St., Atlanta, Georgia (or at
such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of
_______________, 2011 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among the Borrower, the Lenders from time to
time parties thereto, and SunTrust Bank, as Administrative Agent, the principal
sum of
 
SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00), or such lesser amount as may
constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement.  The defined terms in the Credit
Agreement are used herein with the same meaning.  The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.
 
This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement.  All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other Loan
Documents.  Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Swingline Note.
 
In the event of an acceleration of the maturity of this Swingline Note, this
Swingline Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
 
In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
 
 
E - 2

--------------------------------------------------------------------------------

 
 
This Swingline Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).  The Borrower
hereby submits to the exclusive general jurisdiction of the courts of the State
of New York, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof, although the Swingline Lender shall
not be limited to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.




NORTHERN ILLINOIS GAS COMPANY




By:              ________________________________


Title:           ________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (this “Joinder Agreement”) is made this ____ day of
___________, 20__, by __________________, a _________________ (the “Assuming
Lender”).  Reference is made to the Credit Agreement, dated as of
_______________, 2011 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among Northern Illinois Gas Company, an
Illinois corporation (the “Borrower”), the Lenders from time to time parties
thereto, and SunTrust Bank, as Administrative Agent.  Terms defined in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used herein as defined therein.
 
The Assuming Lender hereby agrees as follows:
 
1.           Joinder Agreement.  Subject to the terms and conditions hereof and
of the Credit Agreement, the Assuming Lender hereby agrees to become a Lender
under the Credit Agreement with a Revolving Commitment of _______________
Dollars ($__________).  After giving effect to this Joinder Agreement and the
adjustments required under Section 2.22 of the Credit Agreement, the Assuming
Lender’s Revolving Commitment, the aggregate outstanding principal amounts of
the Revolving Loans owing to the Assuming Lender and the Assuming Lender’s pro
rata share of the aggregate principal amount of all Revolving Loans will be as
set forth in Item 4 of Annex I attached hereto.
 
2.           Assuming Lender Representations.  The Assuming Lender (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements of the Borrower delivered to the Administrative Agent
pursuant to the Credit Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf under the Credit Documents, and to
exercise such powers and to perform such duties, as are specifically delegated
to or required of the Administrative Agent by the terms thereof, together with
such other powers as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender;
(vi) specifies as its address for payments and notices the office set forth
beneath its name on its signature page hereto; and (vii) has delivered any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed.
 
3.           Effective Date.  Following the execution of this Joinder Agreement
by the Assuming Lender, an executed original hereof, together with all
attachments hereto, shall be delivered to the Administrative Agent.  The
effective date of this Joinder Agreement (the “Effective Date”) shall be the
date of execution hereof by the Borrower, the Administrative
 
 
F - 1

--------------------------------------------------------------------------------

 
 
Agent and the Assuming Lender.  As of the Effective Date, the Assuming Lender
shall be a party to the Credit Agreement and, to the extent provided in this
Joinder Agreement, shall have the rights and obligations of a Lender thereunder
and under the other Loan Documents.
 
4.           Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
5.           Entire Agreement.  This Joinder Agreement, together with the Credit
Agreement and the other Loan Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof.
 
6.           Successors and Assigns.  This Joinder Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their successors
and assigns.
 
7.           Counterparts.  This Joinder Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same instrument.
 
[signatures on following page]
 
 
G - 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.
 
 
[INSERT NAME OF ASSUMING LENDER]

 
By:           ____________________________
Name:
Title:
 
Accepted this ___ day of
_____________, _____:
 
SUNTRUST BANK, as Administrative Agent
By:           ____________________________
Name:
Title:
 
Consented and agreed to:
 
 
NORTHERN ILLINOIS GAS COMPANY
 
By:           ____________________________
Name:
Title:


 
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
1.           Borrower:                      Northern Illinois Gas Company
 
2.           Name and Date of Credit Agreement:
 
Credit Agreement, dated as of _________, 2011, among the Borrower, the Lenders
from time to time parties thereto, and SunTrust Bank, as Administrative Agent.
 
3.           Date of Joinder Agreement:  ___________, 20___.
 
4.
Amounts (as of date of adjustment pursuant to Section 2.22 of the Credit
Agreement):

 

 
Aggregate Amount of Commitment / Loans for all Lenders
Amount of Commitment / Loans of Assuming Lender
Percentage of Aggregate Commitment / Loans / LC Obligations14
Commitment / Loans:
$____________
$____________
___________%

5.           Addresses for Payments and Notices:
 
 
Assuming Lender:
For Funding/Notices:

 
 
__________________________

 
 
__________________________

 
 
__________________________

 
 
__________________________

 
 
Telecopy: (___) __________

 
 
Reference:

 
For Payments:
 
__________________________
 
__________________________
 
__________________________
 
__________________________
 
Telecopy: (___)__________
 
Reference:
 
6.           Effective Date:  _______________, 20___ (in accordance with Section
3).



--------------------------------------------------------------------------------

 
14 Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment / Loans of all Lenders thereunder.
 
 
F - Annex I

--------------------------------------------------------------------------------

 
 
EXHIBIT G-1
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement, dated as of _______________,
2011 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among Northern Illinois Gas Company, an Illinois
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
SunTrust Bank, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 
 
H - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT H-2
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement, dated as of _______________,
2011 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among Northern Illinois Gas Company, an Illinois
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
SunTrust Bank, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
Non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 


 
H - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT H-3
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement, dated as of _______________,
2011 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among Northern Illinois Gas Company, an Illinois
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
SunTrust Bank, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 
 
H - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT H-4
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement, dated as of _______________,
2011 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among Northern Illinois Gas Company, an Illinois
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
SunTrust Bank, as Administrative Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:                                                                
Name:
Title:
 
Date: ________ __, 20__
 
 
 
H - 4

--------------------------------------------------------------------------------

 